        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 1 of 95

                                                                                                  1


                                        Exhibit A
        New Hampshire Community Mental Health Agreement
                       Expert Reviewer Report Number Twelve

                                      August 18, 2020



   I.      Introduction
This is the twelfth semi-annual report of the Expert Reviewer (ER) under the Settlement
Agreement in the case of Amanda D. v. Sununu; United States v. New Hampshire, No. 1:12-cv-
53-SM. For the purpose of this and future reports, the Settlement Agreement will be referred to
as the Community Mental Health Agreement (CMHA). Section VIII.K of the CMHA specifies
that:

        Twice a year, or more often if deemed appropriate by the Expert Reviewer, the
        Expert Reviewer will submit to the Parties a public report on the State’s
        implementation efforts and compliance with the provisions of this Settlement
        Agreement, including, as appropriate, recommendations with regard to steps to be
        taken to facilitate or sustain compliance with the Settlement Agreement.

Community Mental Health Centers (CMHCs), remained functional and open as essential
businesses during this period, and transitioned the majority of employees to remote working.
Following Centers for Disease Control and Prevention (CDC) recommendations and NH
Division of Public Health Services (DPHS) guidance, in addition to program specific emergency
guidance provided by the Bureau of Mental Health Services (BMHS), CMHCs focused on
adjusting service delivery to maintain health and to implement safety protocols while serving
participants in a way that met participant needs and preferences. Telehealth services were
provided for participants preferring that method due to COVID-19 concerns, and in-person
services remained available for individuals who preferred this method.. Mental Health (MH)
facilities, including New Hampshire Hospital (NHH), Glencliff, and residential treatment
centers, modified safety protocols to protect residents/patients from COVID-19. And, State of
New Hampshire officials who in regular times would be focused on implementation of the
CMHA have instead been primarily focused on addressing the many challenges posed by
COVID-19. The State has implemented numerous strategies, including Medicaid plan changes,
eligibility certification improvements, staffing requirements, etc. to insure that to the extent
possible service response rates and service continuity have been maintained. The State has also
instituted new data tracking mechanisms to assess the degree to which COVID-19 has affected
service access, service utilization, and hospitalization.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 2 of 95

                                                                                                      2


During the review period, the ER has been unable to conduct on-site visits or observations, other
than a three-day visit to Glencliff in January. Although some Quality Service review and
Fidelity Reviews have taken place during this period, the ER has not been able to observe any of
these activities. More recently, because of COVID-19, there has been a break in the continuity
of QSR and Fidelity review data which has been used to assess progress towards compliance
with the CMHA.

The ER has participated in a number of conference calls with State officials and representatives
of the Plaintiffs, as outlined below. The ER has also continued to monitor the routine monthly
and quarterly data reports produced by the State, as well as newly generated data reports related
to the response to COVID-19. Nonetheless, by necessity this report will be limited by the
inability to have face-to-face contact with service administrators, service providers and service
participants.

During this period, the ER:

          Conducted an in-depth three-day site review at Glencliff, which included reviews of
           50 clinical records and interviews with senior administrators and clinical staff;
          Conducted telephone interviews with state officials to discuss state policies and
           activities related to facilitating transitions of residents of Glencliff into integrated
           community settings;
          Participated in a conference call with state leaders to discuss the State’s response to
           COVID-19 as it relates to the mental health system;
          Convened two conference call meetings of the Parties to discuss transition planning
           and transitions to integrated community settings for Glencliff residents;
          Convened an All Parties conference call meeting to discuss progress in meeting the
           requirements of the CMHA.

Information obtained during these state level and on-site meetings has, to the extent applicable,
been incorporated into the discussion of implementation issues and service performance below.
When it is again possible, the ER will resume conducting site visits going forward to observe and
assess the quality and effectiveness of implementation efforts and whether they achieve positive
outcomes for people consistent with CMHA requirements.

   Summary of Progress to Date

This report reflects more than five and one-half years of implementation efforts related to the
CMHA. Within this period, a number of positive steps have been taken to improve the quality
and effectiveness of services as envisioned in the CMHA. However, as will be discussed in detail
below, there are areas of continued non-compliance with the CMHA. Notwithstanding these on-
going concerns, the parties to the CMHA deserve credit for some real and measurable
accomplishments.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 3 of 95

                                                                                                   3


As noted in previous ER reports, the State has implemented a comprehensive and reliable QSR
process. The ER considers these QSR reviews to be methodologically correct and reliable,
producing findings that are accurate and actionable in terms of taking concrete steps to address
quality issues in the CMHC system.

Another major accomplishment has been contracting with the Dartmouth-Hitchcock Medical
Center to conduct external Assertive Community Treatment (ACT) and Supported Employment
(SE) fidelity reviews using nationally validated fidelity review instruments and criteria. In
concert with the QSR reviews mentioned above, the fidelity reviews are assisting the State and
the CMHCs to develop comprehensive Quality Improvement Plans (QIPs) that address important
ACT and SE quality and effectiveness issues at both the consumer and CMHC operational
levels.

Recently, following input from representatives of the Plaintiffs and the ER, the State has initiated
or enhanced a number of strategies to expand ACT capacity and enrollment. Because of the
impact of COVID-19 in New Hampshire, it is not possible at this time to gauge the full impact of
these strategies. Recent data support mild optimism that ACT staffing is moving in a positive
direction.

The parties originally envisioned that the CMHA could be fully implemented in five years, with
a sixth year for maintenance of effort. The CMHA was approved and filed with the Federal
Court on February 12, 2014, and the five-year anniversary of that event occurred 17 months ago.
The ER was approved by the Parties and the Federal Court effective July 1, 2014, and the five-
year anniversary occurred 12 months ago. Given these elapsed times, it is critical for this report
and for subsequent activities that the focus be on specific strategies and action steps necessary to
meet the requirements of the CMHA, and to plan for disengagement.

   II. Data
As noted in previous reports, the New Hampshire Department of Health and Human Services
(DHHS) continues to make progress in developing and delivering data reports addressing
performance in some domains of the CMHA. Appendix A contains the most recent DHHS
Quarterly Data Report (January 2020 through March 2020), incorporating standardized report
formats with clear labeling and date ranges for several important areas of CMHA performance.
The capacity to conduct and report longitudinal analyses of trends in certain key indicators of
CMHA performance continues to improve. The ER continues to emphasize that the State must
produce the necessary data reports in a timely fashion.

   III. CMHA Services
The following sections of the report address specific service areas and related activities and
standards contained in the CMHA.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 4 of 95

                                                                                                             4


        Mobile/Crisis and Crisis Apartment Programs
The CMHA calls for the establishment of a Mobile Crisis Team (MCT) 1 and Crisis Apartments
(MCT/CA) in the Concord Region by June 30, 2015 (Section V.C.3(a)). DHHS conducted a
procurement process for this program, and the contract was awarded on June 24, 2015.
Riverbend CMHC was selected to implement the MCT and Crisis Apartments in the Concord
Region.

The CMHA specified that a second MCT/CA program be established in the Manchester region
by June 30, 2016 (V.C.3(b)). The Mental Health Center of Greater Manchester was selected to
implement that program. Per CMHA V.C.3(c), a third MCT/CA program became operational in
the Nashua region on July 1, 2017. The contract for that program was awarded to Harbor Homes
in Nashua.

As of the date of this report, the State reports that it has extended the existing MCT/CA program
contracts in Riverbend (Concord) and Manchester until June 2022. The State reports it has
incorporated contract changes for these programs including: (a) new performance measures
related to face-to-face assessments and follow-up engagement with peers; and (b) new data
reporting elements related to presenting problems, police involvement, and intervention
outcomes. The ER will monitor implementation of these new requirements over the next six
month period.

The vendor in Nashua (Harbor Homes) is reported to have opted out of its contract. To assure
continuity of services, the State reports it has extended the current Nashua contract for four
months, during which time a new vendor will be sought. The ER intends to monitor this
situation closely over the next six months.

The Quarterly Data Report contained in Appendix A includes a detailed table of data from each
of the Mobile Team/Crisis Apartment programs. Table I contains a summary of key data trends
from the three programs.




1
 Note that the State refers to these programs as Mobile Crisis Response Teams (MCRTs). The ER uses the MCT
nomenclature to remain consistent with the terms used in the CMHA.
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 5 of 95

                                                                                                         5


                                               Table I

         Self-Reported Data on Mobile Crisis Services and Crisis Apartment Programs

Region        Variable                       April -June    July - Sept.   Oct. - Dec     Jan. - Mar.
                                                2019           2019          2019           2020
Concord       Total Served                           517            499            516            531
Manchester    Total Served                           714            679            604            618
Nashua        Total Served                           419            377            368            333


Concord       Phone triage/support             1,143          1,104              1,139          1,173
Manchester    Phone triage/support             1,795          1,833              1,482          1,565
Nashua        Phone triage/support                   522            530            463            385


Concord       Mobile Assess./intervention            136            211            149            116
Manchester    Mobile Assess./intervention            319            280            303            290
Nashua        Mobile Assess./intervention            245            231            189            210


Concord       Percent Referred by self           68.8%           61.6%      56.39%         64.22%
Manchester    Percent Referred by self           31.8%           36.7%       75.7%          68.2%
Nashua        Percent Referred by self           27.4%           29.8%      41.12%         34.23%


Concord       Percent referred by police             1.8%           3.7%     5.04%          4.33%
Manchester    Percent referred by police         28.2%           25.4%      37.25%          33.0%
Nashua        Percent referred by police             2.7%           2.1%     4.62%          3.60%


Concord       Percent Law Enforcement Inv.       14.1%           12.6%       5.00%          8.70%
Manchester    Percent Law Enforcement Inv.       44.8%           40.2%      37.25%          33.0%
Nashua        Percent Law Enforcement Inv.           0.0%           0.0%     0.00%          0.00%


Concord       Hospital diversions                    449            520       483            383

Manchester    Hospital diversions            1,185          1,111          1,086          1,088

Nashua        Hospital diversions                    704            710    612            617


Concord       Apartment Admits                         80             78             81             57
Manchester    Apartment Admits                         15              9             18             17
Nashua        Apartment Admits                         51             53             48             56


Concord       Apartment bed days                     319            397            364            245
Manchester    Apartment bed days                       46             27             72             53
Nashua        Apartment bed days                     249            306            252            296
           Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 6 of 95

                                                                                                         6


Table II below includes data that reveal some recent changes in both emergency department
waiting times for NHH admissions, and for NHH readmission rates. These data may indicate
that the fully implemented MCT and Crisis Apartment programs have a positive effect on system
indicators such as emergency department boarding and hospital recidivism rates. However, there
may be numerous other factors influencing these data trends.



                                           Table II
     DHHS Report of Changes in Waiting Time for NHH Admissions and NHH Readmission Rates

12-month Period               Average # Adults           NHH Admissions        NHH 180-day
                              Waiting per Day for                              Readmissions Average
                              NHH Admission

4/1/18 – 3/31/19              44                         788                   24%
4/1/19 – 3/31/20              29                         938                   21.9%
Change                        Down 34%                   Up 19%                Down 8.8%


The ER continues to be concerned about some apparent practice and data reporting variations
among the three MCT/CA programs. For example, as can be seen in Table I, there are
substantial differences among the three programs with regard to police referrals to and law
enforcement involvement in the various programs. Late last year, in concert with representatives
of the plaintiffs, the ER requested additional information from the State regarding the
functioning of these programs. While the State reports conducting visits to the MCT/CA
program sites, no performance assessments or other contractual reviews/program evaluations or
QIPs (if applicable) have been published or shared with the ER or the parties. The ER expects
additional State oversight and/or corrective action on the part of the MCT/CA programs,
including an effort to measure program performance in key areas of MCT service delivery, like
phone triage, decisions to deploy mobile crisis teams to community locations, and the efficacy of
crisis response.

The State has issued an RFI related to MCT/CA programs, and responses have been received by
the State as of the date of this report. The State asserts that the RFI indicates that it is “actively
engaged in a comprehensive effort to explore best practices and model designs for MCT
services, and we anticipate this effort also will inform the next contracts for the MCTs required
under the CMHA.” 2 The ER previously recommended that the parties collectively review the
responses to the RFI and that the ER and representatives of the Plaintiffs engage in discussions
with the State about current program operations and future operations of MCT and similar
programs in New Hampshire. The State has just recently shared the responses to the RFI with

2
    State response to ER memo re: MCTs, December 12, 2019, page 1.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 7 of 95

                                                                                                      7


the ER and representatives of the Plaintiffs. To date there have not been any substantive
discussions among the Parties to the CMHA about future directions for the MCT/CA programs,
but the ER expects that will occur after there has been sufficient time to review the RFI
responses. Given the need to select a new vendor for the greater Nashua area, the ER expects
these conversations to occur before October 1, 2020.

The State recently funded a new Behavioral Health Crisis Treatment Center (BHCTC) that has
been implemented by the Riverbend CMHC in Concord. The BHCTC is an additional crisis
support outside those required by the CMHA. As such, data related to the operations of that
program is not included in this report. The State asserts that it is not currently considering this
model for expansion of crisis programs in New Hampshire.

       Assertive Community Treatment (ACT)
ACT is a core element of the CMHA, which specifies, in part:

   1. By October 1, 2014, the State will ensure that all of its 11 existing adult ACT teams
      operate in accordance with the standards set forth in Section V.D.2;
   2. By June 30, 2014, the State will ensure that each mental health region has at least one
      adult ACT team;
   3. By June 30, 2016, the State will provide ACT team services consistent with the standards
      set forth above in Section V.D.2 with the capacity to serve at least 1,500 individuals in
      the Target population at any given time; and
   4. By June 30, 2017, the State, through its community mental health providers, will identify
      and maintain a list of all individuals admitted to, or at serious risk of being admitted to,
      NHH and/or Glencliff for whom ACT services are needed but not available, and develop
      effective regional and statewide plans for providing sufficient ACT services to ensure
      reasonable access by eligible individuals in the future.

The CMHA requires a robust and effective system of ACT services to be in place throughout the
state as of June 30, 2015 (60 months ago). Further, as of June 30, 2016, the State was required to
have the capacity to provide ACT for 1,500 priority target population individuals.

As displayed in Table III below, the staff capacity of the 13 adult ACT teams in New Hampshire
has increased by 4.47 FTE since June of 2019. However, this represents a reduction of 3.9 FTE
since December of 2019. It should be noted that this is a decrease of .08 FTE since September,
2017.
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 8 of 95

                                                                                                                   8


                                                   Table III

                        Self-Reported ACT Staffing (excluding psychiatry):

                                      September 2017 – March 2020

                      Region           FTE      FTE       FTE       FTE        FTE         FTE
                                       Sep-     Mar-                Sep-
                                        17        19    Jun-19       19       Dec-19     Mar-20

                Northern               12.4      16.8     16.51     16.37       16.97      16.37
                West Central            7.0       6.8      7.65      8.25        8.75       6.10
                Lakes Region           10.8       8.3      8.00      8.00        7.00       7.00
                Riverbend              10.0      11.5     10.50     11.50       11.50      10.50
                Monadnock               7.9       9.5      9.00      8.00        8.75       8.85
                Greater Nashua
                1                        6.0      6.5      7.00      8.00        8.00        6.50
                Greater Nashua
                2                        5.0      4.5      4.00      7.00        8.00        7.50
                Manchester –
                CTT                    16.3      14.3     15.75     15.75       15.75      18.25
                Manchester
                MCST                   22.3     15.8 17.25 17.25               15.75       16.25
                Seacoast               10.5      9.1   9.10 10.10              10.10        9.10
                Community Part.         6.7      8.8 10.78 11.28               10.80       11.05
                CLM                     9.3      7.9   7.01   8.30              9.55        8.55
                Total                 124.2    119.6 122.55 129.80            130.92      127.02


Two teams (West Central and Nashua 1) report having fewer than the required minimum of
seven FTEs to qualify as an ACT team. Two teams (Riverbend and Community Partners) report
having no peer support specialist. One team (Nashua 2) reports having no SE staff capacity.
Five teams report having 0.5 or less FTE combined psychiatry/nurse practitioner time available
to their ACT teams3; and five of the 12 teams report having less than one FTE nurse per team.

Table IV below displays the active ACT caseloads by CMHC Region since June 2017. Note
that, for economy of presentation, data for the reporting periods from December 2017 through
April 2019 have been excluded from the table. The active monthly caseload has decreased by 31
participants since December, 2019. Since June of 2017 the active monthly caseload has dropped
by 103.



3
 The CMHA specifies at least 0.5 FTE Psychiatrists for teams with at least 70 active service participants. (CMHA
V.D.2(e)).
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 9 of 95

                                                                                                    9


                                             Table IV

  Self-Reported ACT Active Caseload (Unique Adult Consumers) by Region in Specified
                          Months: June 2017 – March 2020

                                 Active Active Active Active        Active    Active
                   Region        Cases Cases Cases Cases            Cases     Cases
                                  Jun-   Sep-   Jun-   Sep-
                                   17     17     19     19          Dec-19    Mar-20

               Northern           111      113     115      122      118       115
               West Central        76      68       46      47       43         42
               Lakes Region       74       74      57       56       56         57
               Riverbend          97       87      102      86       94         94
               Monadnock           70      69       57      49       50         51
               Greater Nashua     94       98      83       97       99        101
               Manchester         292      287     287      300      286       262
               Seacoast           69       67      66       68       65         66
               Community
               Part.               69      75       67      71        74        68
               CLM                 55      54       47      49        50        47


               Total*            1,006     992      925     942      934        903
               * unduplicated across regions


The combined ACT teams have a reported March 2020 staff complement of 127.02 FTEs
excluding psychiatry, which is sufficient capacity to serve 1,270 individuals based on the ACT
non-psychiatry staffing ratios contained in the CMHA. However, with a statewide caseload of
only 903, as of March 2020, there is a gap between staff capacity and active participants of 367.

As noted above, the CMHA requires the State to have capacity to serve 1,500 individuals. The
current ACT staffing levels are 23 FTEs, (or capacity to serve 230 participants), below the
capacity required by the CMHA. This gap between staff capacity and actual service participants
is particularly problematic, given that there are reported to be 10 individuals on the wait list for
ACT (see Table VII below). The State reports that all 10 are awaiting services from one of the
two teams in Manchester, but State data reveals that the two teams in Manchester have unused
ACT staffing capacity that could accommodate 83 new individuals right now. There appears to
be no staffing explanation to justify the waitlist. An additional 15 individuals are reported to
have been referred for ACT services, but they are awaiting a CMHC determination of
appropriateness for ACT. It is not clear why there is a delay determining ACT appropriateness.
As noted in previous reports, the current level of ACT staffing is not sufficient to meet CMHA
requirements for ACT team capacity. Furthermore, the current ACT caseload of 903
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 10 of 95

                                                                                                                10


individuals is 597 below the number that could be provided ACT services with the staffing
capacity required by the CMHA.4

        ACT Screening

As has been documented in previous reports, the State has been implementing a number of
strategies to increase ACT enrollment and participation. One of these strategies has been to
require the ten CMHCs to conduct and report regular clinical screening for
eligibility/appropriateness for ACT services. The clinical screens are conducted:

    1. As part of the intake process at the CMHCs; 5
    2. Upon referral to a CMHC following discharge from an inpatient facility; and
    3. As part of regular quarterly and annual assessments and plan of care amendments for
       current CMHC clients6 who may qualify for and benefit from ACT.

Table V below presents data on ACT screens conducted by CMHCs between October and
December, 2019.




4
  The ER notes that active ACT caseload is a static measure of ACT activity. The ER plans to work with the State
and representatives of the Plaintiffs to incorporate other indicators, such as ACT enrollments and unduplicated ACT
participants in subsequent reports.
5
  Note that a CMHC intake incorporating the ACT screen is performed when a CMHC emergency services staff or
Mobile Crisis Team encounters and refers a person potentially needing CMHC services. In some cases, these
Emergency Services/ MCT referrals are made on behalf of individuals who have presented in crisis in hospital
emergency departments and who may be waiting for a NHH admission.
6
  Until recently, data on the total number of ACT screenings included current ACT participants. Active ACT clients
have now been removed from screening reports.
             Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 11 of 95

                                                                                                              11


                                                     Table V

         Self-Reported Number of Unique Clients Screened for ACT Services by CMHCs

                                           October - December 20197

                                  Total       Appropriate         Receiving          Percent       Percent
                                            for further ACT      ACT/ w/i 90        Receiving     Receiving
                                Screened       Assessment          days of        ACT of those     ACT in
     Community Mental                                            Assessment       Qualified for   Previous
     Health Center                                                                 Assessment      Report

     01 Northern Human            1,166            21                 2               9.5%          10%
     Services

     02 West Central               221              2                 2              100%           0.0%
     Behavioral Health

     03 Lakes Region Mental        906             11                 1               9.1%          0.0%
     Health Center

     04 Riverbend                 1,342            13                 2              15.4%          0.0%
     Community Mental
     Health Center

     05 Monadnock Family           576              3                 0               0.0%          0.0%
     Services

     06 Greater Nashua             726              6                 1              16.7%         62.5%
     Mental Health

     07 Mental Health Center      1,641             7                 1              14.3%          0.0%
     of Greater Manchester

     08 Seacoast Mental           1,392            48                 0               0.0%          0.0%
     Health Center

     09 Community Partners         434              0                 0               0.0%          0.0%

     10 Center for Life            779              2                 0               0.0%          0.0%
     Management

                                  9,183      113 (1.2% of all   9 (7.96% of all
                                                screened)       assessed after
     Total                                                        screening-
                                                                  0.1% of all
                                                                   screened)


7
    The most recent Quarterly Data Report contains screening data only through December 2019.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 12 of 95

                                                                                                 12




Of the 9,183 unique individuals screened for ACT during this period, the State reports that 113
were referred for an ACT assessment. This is a referral rate of one percent. And, less than 8
percent (nine individuals) of those referred for ACT assessments were enrolled in ACT services
within 90 days of being screened. Most of the referrals for ACT screening are internal to the
CMHCs. That is, people who have already had a CMHC intake, and who may already be
receiving CMHC services, are those most likely to be screened for ACT services. Thus, it is
perhaps not surprising that so few of the individuals screened are referred to the next step, which
is the assessment for ACT.

The State has reported that about 88% of individuals are linked to ACT without having
gone through the ACT screening process. No specific data have been reported to date about
where these referrals originate or how they avoided the CMHC intake and screening process.
Because of this limitation, available screening data does not shed light on whether individuals
outside of the CMHC system who would benefit from ACT services are being properly identified
and referred for assessment.

       New ACT Clients

The State has recently begun reporting the number of new ACT clients. Table VI summarizes
these data from the two most recent reporting periods.

                                             Table VI

                                Self-Reported New ACT Clients

                CMHC                        New Clients October           New Clients January
                                           2019 – December 2019            2020 – March 2020
Northern Human Services                              6                             10
West Central Behavioral Health                      11                              6
Lakes Region MHC                                     5                              4
Riverbend CMHC                                      20                             13
Monadnock Family Services                            1                              1
Greater Nashua Mental Health                         6                              8
MHC of Greater Manchester                           17                             19
Seacoast MHC                                         3                              4
Community Partners                                   5                              4
Center for Life Management                           3                              1
                 Total                              77                             70
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 13 of 95

                                                                                                13


It should be noted that in the time period from October to December, 2019, the State reported a
decrease in active ACT caseload from 958 to 934, while at the same time reporting the addition
of 77 new ACT clients. For the period January through March, 2020, the State reported that the
ACT active caseload decreased from 929 to 903, while at the same time reporting the addition of
70 new ACT clients. This indicates that: (1) there is substantial turnover in the active ACT
caseload over a relatively short time frame; and (2) thus, substantial efforts to engage new ACT
clients are necessary just to maintain steady state operations in the ACT program, much less to
grow the program. Indeed, for the January-March 2020 review period, the State reports that
while 70 new ACT clients were added, over 100 were discharged from, or otherwise dropped out
of, ACT services. The ER notes that the State does not currently report on dispositions for
individuals who leave ACT services. This is an important topic for future discussions and
reporting, especially with regard to any former ACT clients who then suffer decline or crisis after
ACT services are terminated.

The State has been reporting data on the number of individuals waiting for ACT services on a
statewide basis for the past 18 months. This information is displayed in Table VII below. The
State and the CMHCs assert that an individual eligible for ACT may have to wait for ACT
services because the specific ACT team of the individual’s CMHC does not currently have staff
capacity to accept new clients. The ER has documented above that there is a statewide gap
between ACT staff capacity and ACT participation. Indeed, there is excess capacity in each
region/team and enough capacity to address the needs of people reported to be on the waitlist.
Nonetheless, the State and the CMHCs note that in some CMHC regions, new ACT staff must be
hired before new ACT clients can be accepted into the program.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 14 of 95

                                                                                                  14


                                            Table VII

                                   Self-Reported ACT Wait List

                                                              Time on List

                             Total            0-30 days        31-60 days      61-180 days

   December 31,                6                   3                0                3
       2018

   March 31, 2019              2                   1                1                0

    June 30, 2019              1                   1                0                0

   September 30,               2                   2                0                0
       2019

   December 31,                5                   2                2                1
       2019

   March 31, 2020              10                  0                3                7



The ER notes that all 10 individuals reported to be on the wait list for ACT services have been
waiting for greater than 30 days: seven of the 10 have been waiting for more than 60 days.
Given the excess ACT capacity noted above, the ER expects the State will intervene to assure
that people in need of, and eligible for, ACT receive ACT services in a timely manner.

       New Hampshire Hospital (NHH) Admissions and Discharge Data Relative to ACT

In concert with other strategies to improve access to ACT services, the State has begun tracking
the extent to which individuals on ACT are admitted to NHH; are referred to ACT from NHH;
and are accepted into ACT upon discharge from NHH. Table VIII summarizes data from the
past two quarters on these issues.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 15 of 95

                                                                                               15


                                         Table VIII

        Self-Reported Total ACT-Related Admissions to and Discharges from NHH

                             October 2019 through March 2020

              On ACT at    Percent of    Referred to   Percent of     Accepted      Percent of
              admission       all         ACT on           all        into ACT        Those
                           Admissions    Discharge     Discharges         on        Accepted
                                                                      Discharge     into ACT
                                                                                        on
                                                                                    Discharge
 Oct.-Dec         64          38.1%           25          24.0%          14           56.0%
   2019
 Jan.-Mar.        53          35.1%           28          28.6%          11          39.3%
   2020


In concert with tracking admissions to and discharges from NHH related to ACT, the State has
begun reporting the reasons that individuals are not accepted into ACT upon discharge from
NHH. Table VIX summarizes this reported information.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 16 of 95

                                                                                               16


                                           Table VIX

         Self-Reported Reasons Not Accepted into ACT upon Discharge from NHH

                              October 2019 through March 2020

 Reason Not Accepted into ACT on Discharge                 October –          January – March
                                                           December                2020
                                                             2019
Not Available in Individual’s Town of Residence                0                      0
Individual Declined                                            1                      0
Individual’s Insurance does not Cover ACT                      0                      0
Does not Meet ACT Clinical Criteria                            2                      1
Individual Placed on ACT Wait List                             0                      1
Individual Awaiting CMHC Determination for                     8                      15
ACT
               Total Unique Clients                            11                     17


In the January – March 2020 time period almost 90% of the individuals referred but not accepted
into ACT on discharge from NHH were reported to be awaiting CMHC determination of ACT.
In the October – December time period this number was almost 75% of the total individuals
referred but not accepted into ACT. This means that the long elapsed time for CMHCs to
determine ACT appropriateness has been the most prevalent reason why people referred for ACT
have not yet received it post NHH discharge. The ER remains concerned about these reported
delays in accessing ACT services at the CMHC level. This concern is in addition to concerns
about the number of people reported to be waiting more than 30 days for access to ACT services.

The ER understands that the State has been attempting to improve referrals to and acceptance in
ACT services, and has implemented directed payments and other incentives to improve
performance in this area. However, currently reported data does not support a conclusion that
access has in fact been improved. Thus, the ER expects the state to take additional steps to align
the reported excess capacity in the ACT system with the needs of individuals for ACT services,
both on discharge from NHH and from the ACT waiting list. By October 15, 2020 the ER
expects a written report from the state on: (1) the action steps being taken to address delays in
accessing ACT services; and (2) the actual numerical progress being made to assure that
individuals eligible for and in need of ACT, including those being discharged from NHH, receive
timely access to these services.

       ACT Fidelity and Quality

Limitations on ACT Fidelity reviews have been imposed because of COVID-19. Thus, there is
limited fidelity information available for this report.

       ACT Summary Findings
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 17 of 95

                                                                                             17


Based on the above information, the ER finds that the State remains out of compliance with
the ACT service standards described in Section V.D. of the CMHA. The State does not
currently provide a robust and effective system of ACT services throughout the state as
required by the CMHA.

The ER emphasizes, as in past reports, that it must be the first priority of the State and the
CMHCs to focus on: (1) assuring required ACT team composition; (2) utilizing existing
ACT team capacity; (3) reducing the number of individuals on the ACT wait list and/or
awaiting ACT services upon discharge from NHH, as well as reducing the length of time
individuals are waiting for ACT services; and (4) markedly improving outreach to and
enrollment of new ACT clients.

       Supported Employment (SE)
Pursuant to the CMHA’s SE requirements, the State must accomplish three things: 1) provide SE
services in the amount, duration, and intensity to allow individuals the opportunity to work the
maximum number of hours in integrated community settings consistent with their individual
treatment plans (V.F.1); 2) meet Dartmouth fidelity standards for SE (V.F.1); and 3) meet
penetration rate mandates set out in the CMHA. For example, the CMHA states: “By June 30,
2017, the State will increase its penetration rate of individuals with SMI receiving supported
employment … to 18.6% of eligible individuals with SMI.” (Section V.F.2(e)). In addition, by
June 30, 2017, “the State will identify and maintain a list of individuals with SMI who would
benefit from supported employment services, but for whom supported employment services are
unavailable” and “develop an effective plan for providing sufficient supported employment
services to ensure reasonable access to eligible individuals in the future.” (V.F.2(f)).

As noted in Table X below, seven of the ten CMHCs now report penetration rates lower than the
CMHA requirement. This is an increase in the number of CMHC regions reporting SE
penetration below the CMHC standard. In the previous reporting period, six CMHC regions
reported being below the state standard of 18.6% penetration. While the State continues to
meet the statewide standard for SE penetration in the CMHA, this is primarily due to
strong SE penetration rates in two CMHC Regions (Manchester (41.7%) and Seacoast
(39%). The ER is increasingly concerned that target population members in large portions
of New Hampshire are reported to not have adequate or equitable access to this essential
best practice service.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 18 of 95

                                                                                                              18



                                                   Table X

                             Self-Reported CMHC SE Penetration Rates

                                             Penet.     Penet.     Penet.      Penet.
                                             Jun-19     Sep-19     Dec-19      Mar-20

                        Northern             14.90%     15.80%      15.00%     14.20%
                        West Central         22.50%     19.70%      20.10%     22.20%
                        Lakes Reg.           18.90%     18.90%      19.60%     15.90%
                        Riverbend            19.00%     18.40%      17.40%     16.20%
                        Monadnock             6.80%      6.20%       6.20%      7.30%
                        Greater Nashua       13.10%      12.7%      13.00%     15.10%
                        Manchester           39.00%     39.30%      40.50%     41.70%
                        Seacoast             33.70%     32.90%      34.20%     39.00%
                        Community
                        Part.                 8.60%      7.80%      10.10%     11.70%
                        CLM                  20.80%     20.10%      18.00%     16.40%
                        CMHA Target          18.60%     18.60%      18.60%     18.60%
                        Statewide Ave.       23.50%     23.20%      23.70%     23.70%


The State reports data on the degree to which CMHC clients are working, either full or part time,
in competitive employment.8 Access to competitive employment is an important indicator of the
quality and effectiveness of fidelity model SE services. Table XI summarizes some key findings
from these data reporting efforts.




8
 State data defines full time employment as working 20 hours a week or more. The statewide percentage of SE
users in full-time employment in the quarter ending September 30, 2019 was 6.0%.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 19 of 95

                                                                                                 19


                                            Table XI

    Self-Reported Competitive Employment for CMHC Clients Who Recently Used SE
                                     Services

        CMHC            Percent of SE     Percent of SE       Percent of SE     Percent of SE
                        Active Clients    Active Clients      Active Clients    Active Clients
                          Employed        Employed Full         Employed          Employed
                         Full or Part      or Part Time        Full or Part      Full or Part
                            Time           Jan – March            Time              Time
                            July –             2019              Oct. Dec        Jan. – Mar.
                         September                                2019              2020
                             2019

   Northern                 38.9%              44.2%              34.4%              40.5%
   WCBH                     28.6%              43.8%              42.1%              45.4%
   LRMHC                    34.9%              27.9%              53.0%              40.6%
   Riverbend                 60%               61.8%              64.3%              54.0%
   Monadnock                 40%               52.0%              64.7%              36.4%
   Nashua                   38.9%              31.9%              37.8%              44.8%
   MHCGM                    58.3%              54.3%              54.0%              52.0%
   Comm. Prtnrs.            53.9%              57.1%              50.0%              42.8%
   Seacoast                 36.3%              31.3%              32.3%              28.3%
   CLM                       75%               56.5%              78.1%              63.3%

   Statewide                49.2%              46.7%              51.9%              46.7%


For those eligible adults not involved in SE, the overall numbers are lower, with only 26.9%
currently engaged in full-time or part-time employment statewide.

These data provide a reasonable baseline for future analyses. At this point, there do not appear to
be substantial changes in the degree to which SE participants are accessing full or part time
competitive employment. The ER will continue to review these competitive employment data in
concert with the available SE fidelity and QSR reports.

The State reports that 54 individuals are waiting for SE services – 43 individuals (or 80 percent)
have been waiting for over a month. This must be addressed to “ensure reasonable access to
eligible individuals” per CMHA V.F.2(f).

       SE Fidelity and Quality

As with ACT services, the limitations created by COVID-19 have prevented SE fidelity reviews
from being conducted during much of the time frame covered by this report. The ER is hopeful
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 20 of 95

                                                                                                   20


that quality and fidelity reporting related to SE services can be resumed for the next reporting
period.

       Supported Housing (SH)
The CMHA requires the State to achieve a target capacity of 450 SH units funded through the
Bridge Program and HUD-funded subsidies by June 30, 2016. As of March, 2020, the State
reports having 327 individuals leased in Bridge Program subsidized units and 94 people
approved for a Bridge Program subsidy, but not yet leased. This 94 figure is high compared to
past totals and seems to indicate that there may be an execution problem somewhere in the
system. The State has not provided any localized data per region to expose the location of any
problems with getting individuals into leased apartments. There are 49 individuals reported to be
on the Bridge Program wait list as of the end of March, 2020. Of these, 18 individuals have been
on the wait list for more than two months. There has been a precipitous drop in the aggregate
number of individuals either leased or approved but not yet leased in the Bridge Program – from
591 in June of 2017 to 421 in March, 2020; the current number with leases being paid is only
327.

Table XII below provides data regarding the number of current Bridge Subsidy participants; the
number waiting to lease; the number on the Bridge Subsidy waiting list; the total number leased
since the inception of the program; and the total number receiving a HUD Housing Choice
Voucher (HCV). Table XIII provides quarterly data regarding the number of Bridge Subsidy
program applications and terminations.
           Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 21 of 95

                                                                                                   21


                                                           Table XII

            New Hampshire DHHS Self-Reported Data on the Bridge Subsidy Program:

                                          June 2017 through March 2020

    Bridge Subsidy
       Program               June         Sept.      March        June      Sept.   Dec.   March
     Information             2017         2018       2019         2019      2019
                                                                                    2019   2020


Total individuals             545          423         389         365      338     340     327
leased in the
Bridge Subsidy
Program

Individuals in                 46           0              11          13    35     54      94
process of leasing

Individuals on the             0           35              38          44    42     25      49
wait list for a
Bridge Subsidy9

Total number                  701          811         812         812      829     872     922
served since the
inception of the
Bridge Subsidy
Program

Total number                   85          125         137         133      151     163     179
transitioned to a
HUD Housing
Choice Voucher
(HCV)




9
    The State did not maintain a waitlist prior to 2018.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 22 of 95

                                                                                               22

                                              Table XIII

              Self-Reported Housing Bridge Subsidy Applications and Terminations
                     January –      April –         July-     October –     January –
                      March          June         September   December       March
                       2019          2019            2019                     2020
                                                                 2019
Measure

Applications            29            28              22          59            74
Received

Point of Contact

CMHCS                   22            11              13          51            63

NHH                      5            14               9           8            11

Other                    1             1               0           0             0

Applications            14            14              11          42            104
Approved

Applications             0             1               0           0             0
Denied

Denial Reasons          NA             0              NA          NA            NA

Applications in
Process at end of
period                  53            74              75          79            49

Terminations             1             0               0           0             2

Termination              1            NA              NA          NA           Not
Reasons                                                                      Reported

Over Income



The CMHA stipulates that “…all new supported housing …will be scattered-site supported
housing, with no more than two units or 10 percent of the units in a multi-unit building with 10
or more units, whichever is greater, and no more than two units in any building with fewer than
10 units known by the State to be occupied by individuals in the Target population.” (V.E.1(b)).
Table XIV below displays the reported number of units leased at the same address.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 23 of 95

                                                                                             23




                                          Table XIV

               Self-Reported Housing Bridge Subsidy Concentration (Density)

                            Decem-    March       June       Sept.       Dec.      Mar.
                              ber     2019        2019       2019
                             2018                                       2019       2020


Number of properties
with one leased SH unit
at the same address          329        315        300        282        276        279

Number of properties
with two SH units at the
same address                  27        18          16         18         18         14

Number of properties
with three SH units at
the same address              4          3          4          1          4          2

Number of properties
with four SH units at the
same address                  3          2          2          1          2          2

Number of properties
with five SH units at the
same address                  1          2          1          1          0          0

Number of properties
with six SH units at the
same address                  0          0          0          0          0          0

Number of properties
with seven+ SH units at
same address                  2          1          1          1          1          1



It should be noted that these data do not indicate whether any of the leased units are roommate
situations, and if so, whether such arrangements meet the requirements of the CMHA (V.E.1(c)).
DHHS reports that there is currently only one voluntary roommate occurrence among the
currently leased Bridge Subsidy Program units in the above data.
          Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 24 of 95

                                                                                                       24


As noted in the ER Reports dating back to 2016, DHHS was working on a method to cross-
match the Bridge Subsidy Program participant list with the Phoenix II and Medicaid claims data.
Table XV summarizes the most recent iterations of these data.

                                                    Table XV

Self-Reported Housing Bridge Subsidy Program Tenants Linked to Mental Health Services

                                          As of          As of        As of       As of     As of
                                         3/31/19        6/30/19      9/30/19     12/31/19 3/31/2020

              Housing Bridge           337 of 400        360 of       339 of       358 of     348 of
             Tenants Linked to          (84.5%)           378          373          394        421
              Mental Health                              (95%)        (91%)        (91%)      (83%)
                 Services


These data document the degree to which Bridge Subsidy Program participants are actually
receiving certain mental health or other services and supports. 10

The CMHA also states that: “By June 30, 2017 the State will make all reasonable efforts to apply
for and obtain federal Department of Housing and Urban Development (HUD) funding for an
additional 150 supported housing units for a total of 600 supported housing units.” (CMHA
V.E.3(e)). In 2015, New Hampshire applied for and was awarded funds to develop a total of 241
units of supported housing under the HUD Section 811 Program (191Program Rental Assistance
[PRA] and 50 Mainstream). All of these units are to be set aside for people with serious mental
illness. As of the date of this report, 119 (combined PRA and Mainstream) of these new units
are reported to have been developed and to have been occupied by members of the target
population. The State has not been able to provide the current number of people in 811 housing,
only the cumulative total over time.

It should be noted that over the life of the Bridge Program the State has accessed 180 HUD
Housing Choice Vouchers (HCVs) and five HUD public housing or similar subsidized units.

The CMHA states that “By January 1, 2017, the State will identify and maintain a waitlist of all
individuals within the Target population requiring supported housing services, and whenever
there are 25 individuals on the waitlist, each of whom has been on the waitlist for more than two
months, the State will add program capacity on an ongoing basis sufficient to ensure that no
individual waits longer than six months for supported housing.” (V.E.3(f)). As referenced
above, there are currently reported to be 49 individuals on the wait list for the Bridge program;
18 of these individuals have been on the wait list for more than two months. The State has


10
     Some of these tenants might be receiving services from MH providers other than a CMHC.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 25 of 95

                                                                                                                25


recently submitted additional information about the status of individuals on the wait list. This
report has not yet been discussed with representatives of the Plaintiffs or with the ER. The ER
understands that the State is making efforts to assist people on the wait list to attain housing, but
it is not yet possible to verify that the State complies with CMHA requirements with regard to
the supported housing wait list.


The State has also recently supplied information on the total capacity of supported housing units
dedicated to the target population of the CMHA in New Hampshire. This information has not
yet been discussed with representatives of the Plaintiffs or the ER. Until this information is
verified and accepted by the parties, the ER is not able to document that the State meets CMHA
requirements with regard to supported housing capacity.

The ER intends to schedule a conference call with state officials and representatives of the
Plaintiffs to discuss this new information by October 15, 2020.

The State has recently implemented a major change in the administration of the Housing Bridge
Subsidy program. Previously, the program had been administered on a statewide basis by an
independent contractor. Under the new model, each of the ten CMHCs will perform certain
participant-level functions, such as housing search; lease-up and occupancy supports; landlord
negotiations; arrangement of housing related services and supports, and eviction prevention. The
CMHCs will also directly pay rent subsidies to landlords and will be reimbursed for these costs
by the State. The State will manage intake and eligibility determination functions and will
maintain a statewide waiting list.

These administrative changes could have an impact on the overall effectiveness of the Housing
Bridge Subsidy Program. However, it is too early in the implementation process to assess the
effects of these changes. The ER will continue to monitor the implementation process as well as
monitoring data regarding lease-ups, the waiting list, and other related performance data.

        Transitions from Institutional to Community Settings
During the past 70 months, the ER has visited both Glencliff and NHH on at least ten separate
occasions to meet with staff engaged in transition planning. The ER has participated in six
meetings of the Central Team. The CMHA required the State to create a Central Team to
overcome barriers to discharge from institutional settings to community settings. The Central
Team has now had about 58 months of operational experience. As of June, 2020, 63 individuals
have been submitted to the Central Team, 41 from Glencliff and 22 from NHH. Of these, the
State reports that 30 individual cases have been resolved, 11 two individuals are deceased, and 31

11
  Five of these individuals were readmitted to NHH after 90 days and five of these have returned to community
settings as of this report.
          Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 26 of 95

                                                                                                  26


individual cases remain under consideration. Table XVI below summarizes the discharge
barriers that have been identified by the Central Team with regard to these 31 individuals. Note
that most individuals encounter multiple discharge barriers, resulting in a total higher than the
number of individuals reviewed by the Central Team.



                                                    Table XVI

Self-Reported Discharge Barriers for Open Cases Referred from NHH and Glencliff to the
                                     Central Team:

                                                    June 2020

         Discharge Barriers                    Glencliff                     NHH

       Legal                                   6 (23.1%)                  2 (40.0%)

       Residential                            22 (84.6%)                  4 (80.0%)

       Financial                              12 (46.1%)                  2 (40.0%)

       Clinical                               20 (76.9%)                   5 (100%)

       Family/Guardian                        15 (57.7%)                  3 (60.0%)

       Other                                       1 (0.04%)               1 (20.0%)



           Glencliff

In the time period from October 2019 through March 2020, Glencliff reports that it has admitted
nine individuals, and has had two discharges and four deaths. The average daily census through
this period was 111 people. There have been no readmissions during this time frame. The mean
overall wait list for admission has remained relatively constant at 26 to 29 people for the past six
months.

 CMHA Section VI requires the State to develop effective transition planning and a written
transition plan for all residents of NHH and Glencliff (VI.A.1), and to implement them to enable
these individuals to live in integrated community settings. In addition, Section V.E.3(i) of the
CMHA also requires the State by June 30, 2017 to: “…have the capacity to serve in the
community [a total of 16]12 individuals with mental illness and complex health care needs

12
     Cumulative from CMHA V.E.(g), (h), and (i).
          Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 27 of 95

                                                                                                   27


residing at Glencliff….” The CMHA defines these as: “individuals with mental illness and
complex health care needs who could not be cost-effectively served in supported housing.” 13

DHHS reports that a total of 19 people have transitioned from Glencliff to integrated settings
since the inception of the CMHA five years ago. Based on data supplied by the State for the
previous report, there are currently 30 individuals undergoing transition planning who could be
transitioned to integrated community settings once appropriate living settings and community
services become available. Nine of these individuals have been assigned to Choices for
Independence (CFI) waiver case management agencies in order to access case management in
the community to facilitate transition planning, and four are currently in the application process.
Three individuals have been found eligible for the Acquired Brain Disorder (ABD) or
Developmental Disability (DD) waivers, and two have been denied eligibility for these waivers.
Four individuals are reported to not meet criteria for referrals to one or more of the waivers. The
remaining seven individuals may meet criteria for CFI, but have not applied for case
management, as an appropriate placement type to meet their needs has not yet been determined.

DHHS continues to provide information about Glencliff transitions at the time of discharge,
including clinical summaries, lengths of stay, location and type of community integrated setting,
and array of individual services and supports arranged to support them in integrated community
settings. This information is important to monitor the degree to which individuals with complex
medical conditions that could not be cost-effectively served in SH continue to experience
transitions to integrated community settings. To protect the confidentiality of individuals
transitioned from Glencliff, this person-specific information is not included in the ER reports.

DHHS has initiated action steps to enhance the process of: (a) identifying Glencliff residents
wishing to transition to integrated settings; and (b) increasing the capacity, variety and
geographic accessibility of integrated community settings and services available to meet the
needs of these individuals. Both sets of initiatives are intended to facilitate such community
transitions for additional Glencliff residents. Despite these efforts, transitions to integrated
community settings from Glencliff have slowed in the past 30 months.

The ER remains very concerned about the slow pace of transitions to integrated community
settings by residents of the Glencliff Home. Based on this concern, the ER conducted a three-
day on-site review during the month of January. This review focused on the following CMHA
provisions specifically relevant to transitions planning and effectuating transitions to integrated
community settings on the part of Glencliff residents:

          Section VI.A.1 “The State, through its community mental health providers and/or other
          relevant community providers, will provide each individual in NHH and Glencliff with
          effective transition planning and a written transition plan ….” (Emphasis added);

13
     CMHA V.E.2(a).
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 28 of 95

                                                                                                    28


       Section VI.A.2 (a) through (e). Note that Section (e) states: that transition planning will
       “not exclude any individual from consideration for community living based solely on his
       or her level of disability”;

       Section VI.A.4 , which states, in part: “... the State will make all reasonable efforts to
       avoid placing individuals into nursing homes or other institutional settings”;

       Section VI.A.7 and 8, which require the State to implement a system of in-reach activities
       to enable Glencliff residents to develop relationships of trust with CMHCs and other
       providers and to actively support residents to transition to the community with proactive
       efforts to educate residents and family members/guardians about community options; and

       Section V.E.2 (a) and (b) and Sections V.E.3(g) through (j), which require the State to
       develop integrated community living options for individuals with complex health care
       needs according to an implementation schedule and wait list provisions.

       Steps Taken

During the on-site visit the ER completed a review of case files and transition plans for a total of
50 residents of Glencliff. One of these 50 transitioned to the Palm Street program in Nashua on
the last day of record reviews, so the current review group is now 49. There are two social
workers at Glencliff who manage the transition planning process. These individuals carry
“caseloads” of residents who have indicated a desire to transition out of Glencliff, and they also
work with most other residents to engage them in transition option discussions. There are
currently 28 residents on the Active Transition Planning list. The two social workers identified
an additional cohort of 21 residents who, in their judgment, were examples of residents who
could be in the active transition planning cohort if they would indicate a desire to transition out
of Glencliff. The basic mechanism for identifying residents for the active transition planning list
is their response to Section Q of the Minimum Data Set (MDS) form. In the table below,
residents who answered “yes” on Section Q are in the Active Transition Planning cohort;
residents who answered “no” on the Section Q are in the second, non-active cohort.

Table XVII below provides a summary of the case files reviewed:
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 29 of 95

                                                                                            29


                                         Table XVII

                     Glencliff Transition Planning Case Record Review

                          Social Worker A         Social Worker B                Total
 Residents on Active
 Transition Planning             16                       12                      28
         List
   Residents with
Potential to Be on the           10                       11                      21
  Active Transition
    Planning List
        Total                    26                       23                      49


The ER also completed the following interviews:

   1. Case by case discussion of each case file reviewed with the assigned case manager and
      the Glencliff manager with overall responsibility for admission, continuing stay, and
      transition from Glencliff;
   2. Discussion with the administrative and clinical leadership of Glencliff regarding the
      overall transition planning process, including internal and external factors affecting
      transition planning;
   3. Discussion with DHHS staff on the process for developing individual budgets for
      individuals with complex medical conditions transitioning to an integrated community
      setting. Such individualized budgets are the method by which the State commits state
      funds up to $100,000 to facilitate and support transition to programs such as the Palm
      Street residence;
   4. Review of information submitted by DHHS in response to questions regarding:
          a. Current application of funds for integrated community settings/placements for
              Glencliff residents with complex health care needs;
          b. Process for stimulating and supporting the creation of additional housing and
              residential resources such as the Palm Street residence;
          c. Process for promoting and accelerating applications for the various Medicaid
              waivers. Acceptance into one of the waivers often seems to be a precondition for
              transition from Glencliff; and
          d. Process for working with State officials and designated community providers
              (such as CMHCs and Area Agencies) to promote and facilitate access to
              community providers who can serve people transitioning from Glencliff under
              one of the Medicaid waivers; and
   5. Telephone conference with DHHS officials to discuss the information submitted.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 30 of 95

                                                                                                  30


   Based on the above information, the ER prepared a draft report for consideration by both the
   State and representatives of the plaintiffs.

   The following is a very brief summary of ER recommendations for (State/DHHS led) actions
   and interventions:

   1. Substantially improve in-reach from the community to Glencliff.
   2. Improve the success and timeliness of access to Medicaid waivers in support of
      transitions to integrated community settings.
   3. Have DHHS Bureau of Mental Health Services (BMHS) staff work more closely and pro-
      actively with other DHHS officials and the Area Agencies to increase access to
      community providers.
   4. Improve access to Bridge subsidies to facilitate transitions from Glencliff.
   5. Expand access to small scale (3 - 4 person) community residential programs for Glencliff
      residents with complex medical conditions.
   6. Make it a very high priority to develop new small scale residential settings for residents
      with complex medical conditions as soon as possible. This appears to be the most
      feasible approach to re-starting movement of people to integrated community settings.
      Some individuals have been waiting for transition for a long time. Others will be
      encouraged to choose community living by seeing the success and satisfaction of
      residents that have moved to these programs.

All parties have now reviewed that draft report; the State reports that it is beginning to address
some of its recommendations. In addition, representatives of the Plaintiffs provided a tele-
conference training session on informed consent and person-centered transition planning. In
addition, the State has shared applicable case records with representatives of the Plaintiffs so that
they can be better informed about specific issues related to transition planning for Glencliff
residents.

The State has executed a contract with Northern Human Services to provide in-reach services for
residents of Glencliff, and the in-reach coordinator has been hired. As of the date of this report,
implementation of the in-reach functions and activities is at a very early stage. Implementation
has been hindered by the COVID-19 restrictions that have been in effect in New Hampshire
since March, 2020. In addition, the State has not yet shared with the ER or representatives of the
Plaintiffs the data reporting format to be used to track and report on the activities and results of
the in-reach program. It is too early to document whether the in-reach program is having the
desired effect for Glencliff residents.

The ER intends to closely monitor activities related to Glencliff transition planning over the next
six month period. This monitoring of in-reach programming will focus on:

   1. Implementation of the in-reach program, including written transition plans, community
      visits, re-starting the HOPES program, etc.;
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 31 of 95

                                                                                                 31


   2. Reviewing, in concert with representatives of the Plaintiffs, all revisions to policies,
      procedures, forms, training contents, etc. related to transition planning and informed
      consent;
   3. Tracking and analyzing data reported by the in-reach program to the State;
   4. Assessing the degree to which all CMHCs in the state become re-engaged in transition
      planning and in developing integrated community settings for Glencliff residents;
   5. Tracking progress of the 28 individuals on the active discharge planning list towards
      integration into the community;
   6. Documenting the development of new integrated community settings for Glencliff
      residents.

The ER recommends that the parties reconvene in the early fall of 2020 to examine preliminary
data on the delivery of in-reach services, review the State’s proposed revisions to the transition
planning and informed choice process, and discuss efforts to expand community residential
service options for Glencliff residents, including access to medical model homes, Enhanced
Family Care and Bridge subsidies.

The ER recognizes that the State intends to improve transition planning and to facilitate
additional community integrated transitions for Glencliff residents. However, at this point, and
based on the review conducted in January, the State is not in compliance with CMHA
provisions related to Glencliff transition planning or transitions to integrated community
settings.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 32 of 95

                                                                                                   32


       Preadmission Screening and Resident Review (PASRR)

The State periodically provides data on PASRR Level II screens conducted in New Hampshire.
Recent PASRR data are summarized in Table XVIII below. PASRR data from two previous
reporting periods are included for comparison purposes.

A Level II screen is conducted if a PASRR Level I (initial) screen identifies the presence of
mental illness, intellectual disability, or related conditions for which a nursing facility placement
might not be appropriate. One objective of the Level II screening process is to seek alternatives
to nursing facility care by diverting people to appropriate integrated community settings.
Another objective is to identify the need for specialized facility-based services if individuals are
deemed to need nursing facility level of care.

                                            Table XVIII

                             Self-Reported PASRR Level II Screens

                                          October       October         April          July
                                            2019          2019         through       through
                                          through       through       June 2019     September
                                         June 2020     June 2020       Percent         2019
                                                        Percent
                                                                                      Percent
Full Approval - No Specialized               25           37.9%         28.8%          31.0%
Services
Full Approval with Specialized               20            30.3          28.8           38.0
Services
Provisional – No Specialized                 11            16.7          18.8           19.7
Services
Provisional with Specialized                 10            15.2          23.8           11.3
Services
Total                                       66%           100%           100%          100%


In the December 2018 ER report, 10.2% of the Level II screens were approved with a
specification for specialized services. At that time, the ER questioned whether this was an
unusually low rate for specification of specialized services. In a comparison with one other state,
the ER found substantially higher approvals for specialized services than was evidenced in New
Hampshire at that time. In the intervening period, the State and the PASRR contractor have been
reviewing protocols for specification of specialized services in the Level II process. For this
current report, the percentage of approvals with specialized services has increased to 45.1%. For
the period April through June 2019, the percent of total Level II screens indicating specialized
services was 44%; for July through September 2019, the number was 49.3%.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 33 of 95

                                                                                                  33


In addition, the State expressed its intent to review the New Hampshire Medicaid Plan to see if
revisions may be appropriate for the section(s) of that Plan identifying what special services may
be covered by Medicaid for recipients for whom the Level II screen results in a specification for
special services. The State reports that it has not yet completed this review. The ER expects that
the review and any changes to the Medicaid Plan with respect to special services will be
completed no later than October 1, 2020.

For a variety of reasons, virtually all PASRR screens in New Hampshire are conducted for
people who are already in a nursing facility. For example, for October 2019 through March
2020, 96.7% of Level II screens were conducted in nursing facilities. A possible consequence of
this is that prime opportunities for diversion to integrated community settings may have already
been missed by the time the PASRR screen is conducted.

In addition, individuals admitted to Glencliff must typically have been turned down by at least
two other facilities before being considered for admission. In combination, these facts indicate
that interventions to divert individuals from Glencliff or other nursing facilities must typically be
used before the PASRR screening process is initiated. PASRR is important to assure that people
with mental illness, ID/DD, or related conditions are not inappropriately institutionalized or
placed in nursing facilities without access to necessary special services. However, PASRR is not
by itself sufficient to divert people from nursing facility care. Up-stream interventions at NHH,
the DRFs, and among the CMHCs are also essential to prevent unnecessary facility placement.

       New Hampshire Hospital and the Designated Receiving Facilities (DRFs)

For the time period October 2019 through March 2020, the State reports that NHH effectuated
453 admissions and 452 discharges. The mean daily census was 159.5, and the median length of
stay for discharges was 16 days.

Table XIX below compares NHH discharge destination information for the six most recent
reporting periods. The numbers are expressed as percentages because the length of the reporting
periods had not previously been consistent, although the type of discharge destination data
reported has been consistent throughout.
           Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 34 of 95

                                                                                                      34


                                                      Table XIX

                               New Hampshire Hospital Self-Reported Data on

                                              Discharge Destination

                                Percent      Percent      Percent       Percent   Percent   Percent

             Discharge          October       April      October          July    October   January
             Destination          2017         2018        2018         through   through   through
                                through      through     through        Septem-   Decem-     March
                                 March       Septem       March            ber      ber
                                  2018         -ber        2019           2019               2020
                                               2018                                2019



             Home – live
             alone or with
             others              81.0%        81.7%       73.26%        70.5%     70.76%    72.77%



             Glencliff            1.0%        1.45%        1.6%          0.4%     0.42%     2.35%

             Homeless             2.5%        3.13%        6.68%        4.38%     7.11%     5.16%
             Shelter/motel

             Group home           7.1%         4.1%        4.01%        3.98%     4.24%     3.29%
             5+/DDS
             supported
             living, peer
             support
             housing etc.

             Jail/correction       2%         1.45%        2.94%         1.2%      3.0%     1.41%

             Nursing              2.7%         5.3%        4.55%        5.98%     5.00%     4.69%
             home/rehab
             facility

             Other14                                                              10.17%    10.33%




14
     The ER did not include the “Other” category in previous reports.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 35 of 95

                                                                                              35


The State now consistently reports information on the hospital-based Designated Receiving
Facilities (DRFs) and the Cypress Center in New Hampshire. It is important to capture the
DRF/Cypress Center data and analyze it with NHH and Glencliff data to get a total institutional
census across the state for the SMI population. Table XX summarizes these data.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 36 of 95

                                                                                    36


                                         Table XX

           Self-Reported DRF/APRTP Utilization Data: January 2016 through

                                      March 2020

                         Franklin Cypress Portsmouth    Elliot     Elliot   Total
                                                       Geriatric Pathways
        Admissions
 Jan - March 2016          69      257        NA         65        121      512
 April - June 2016         79      205        378        49        92       803
 July - Sept 2016          37      207        375        54        114      787
 April - June 2017         60      228        363        52        101      804
 July - September 2017    NA**     247        363        60        121      722
 Oct. - Dec 2017           59      209        358        55        102      783
 Jan. - March 2018         52      240        330        66        100      788
 April - June, 2018        69      244        333        65        104      815
 July - September 2018     67      201        357        54        112      791
October - December
2018                       87      198        375        64         72      796
January - March 2019      126      182        349        56        123      836
April to June 2019        108      187        371        89        108      865
July to September 2019    104      194        391        52        95       836
October - December
2019                      96       175        350        63        100      784
January - March 2020      114      186        333        52        107      794
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 37 of 95

                                                                                     37


                         Franklin Cypress Portsmouth    Elliot     Elliot   Total
                                                       Geriatric Pathways
   Percent involuntary
 Jan - March 2016        53.60%   18.70%     NA        18.50%    30.60%       NA
 April - June 2016       55.70%   24.40%   16.93%       4.10%    48.90%     25.50%
 July - Sept 2016        43.20%   29.50%   18.90%      13.00%    44.70%     26.20%
 April - June 2017       58.30%   21.50%   22.00%       1.00%    47.50%     27.10%
 July - September 2017    NA**     37.1%   25.60%      10.00%    50.40%       NA
 Oct. - Dec 2017         49.20%   30.10%   23.70%      12.70%    50.00%     30.00%
 Jan. - March 2018       44.20%   28.30%   21.50%       6.10%    47.00%     27.00%
 April - June, 2018      46.73%   25.82%   24.62%       9.23%    51.92%     29.08%
 July - September 2018   28.36%   24.38%   19.33%      12.96%    49.11%     25.16%
October - December
2018                     46.00%   23.20%   22.40%       6.25%    51.40%     26.50%
January - March 2019     45.20%   18.10%   23.20%      12.50%    47.20%     28.20%
April to June 2019       61.10%   20.90%   19.40%       7.90%    47.20%     27.30%
July to September 2019   43.30%   16.50%   25.10%      11.50%    55.80%     28.00%
October - December
2019                     63.50%   23.40%    24.00%      7.90%    40.00%     29.50%
January - March 2020     53.50%   24.20%    21.00%      9.60%    40.00%     28.09%

                         Franklin Cypress Portsmouth    Elliot     Elliot   Total
                                                       Geriatric Pathways
   Mean Daily Census
 Jan - March 2016          7.9     14.7       NA        19.7      18.1        NA
 April - June 2016         7.8     13.2      21.4       22.5      16.9      81.8
 July - Sept 2016          4.5     13.6      23.2       25.6      14.5       81.4
 April - June 2017         4.5      12       30.3       29.3       10       86.1
 July - September 2017    NA**     12.9      23.9       29.7      12.2        NA
 Oct. - Dec 2017          10.1     12.3      27.7       32.6      16.1      19.7
 Jan. - March 2018         6.7     11.6      32.5       34.6       NA         NA
 April - June, 2018        9.1     11.9      31.7       31.7      20.4      104.8
 July - September 2018    11.8     8.4       39.6       33.8      18.2      111.8
October - December
2018                      10.7      9.2      27.4       33.4      10.7       91.4
January - March 2019      8.5      14.5      30.4       22.6      14.9       90.9
April to June 2019        8.4      11.5      29.7        27       12.1       88.7
July to September 2019    9.4      12.2      24.1       24.1       12        81.8
October - December
2019                      10.6     13.4      31.8       23.7       9.5        89
January - March 2020      10.6     13.7      29.2       20.5       12         86
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 38 of 95

                                                                                38




                     Franklin Cypress Portsmouth    Elliot     Elliot   Total
                                                   Geriatric Pathways
       Discharges
Jan - March 2016       77      231       345         69        120      842

April - June 2016      78      206       363         51        90       788

July - Sept 2016       35      213       380         64        113      805

April - June 2017      59      232       365         54        105      815

July - Sep 2017       NA**     243       355         63        121       NA

Oct - Dec 2017         82      212       359         58        102      813

Jan - March 2018       53      248       326         67        101      795

April - June 2018      74      244       326         65        107      816

Oct - Dec 2018         89      204       358         62        79       792

Jan - March 2019       124     177       348         56        106      811

April - June 2019      108     193       368         55        111      835

July - Sep 2019        101     192       386         54        97       830

Oct - Dec 2019         102     198       353         60        123      836

Jan - March 2020       110     207       327         71        119      834
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 39 of 95

                                                                                              39


                           Franklin Cypress Portsmouth      Elliot     Elliot     Total
                                                           Geriatric Pathways
 Mean LOS for Discharges

Jan - March 2016             6         4          5           18         7         6

April - June 2016            6         4          4           28         7         6

July - Sept 2016             7         5          4           24         8         7

April - June 2017            6         4          5           22         8         6

July - Sept 2017             NA        4          4           27         7         NA

Oct - Dec 2017               4         4          5           21         7         5

Jan - March 2018             5         4          5           23         7         5

April - June 2018            5         4          5           20         8         5

Oct - Dec 2018               4         3          4           31         7         4

Jan - March 2019             5         5          6           18         9         6

April - June 2019            5         3          5           18         7         5

July - Sept 2019             6         4          6           26         8         6

Oct - Dec 2010               7         5          6           25         7         7

Jan - March 2020             6         5          6           20         8         6


The DRFs should theoretically relieve some of the pressure on NHH for inpatient admissions,
and should also reduce the number of people waiting for psychiatric admissions in hospital EDs.

DHHS has recently begun tracking discharge dispositions for people admitted to the DRFs and
Cypress Center. Table XXI below provides a summary of these recently reported data.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 40 of 95

                                                                                                                    40


                                                    Table XXI

                Self-Reported Discharge Dispositions for DRFs in New Hampshire

                                     October 2019 through March 2020


Disposition Frank-              Cy-        Ports-       Elliot          Elliot         Total       Per-
              lin              press       mouth       Geriatric      Pathways                     cent

   Home          199         382        489          29          209       1,308 78.3%
   NHH            6           0          6            0            0         12  0.72%
Residential       0            0         0           36            0         36  2.16%
  Facility/
  Assisted
   Living
   Other          0           13         5            1            5         24  1.44%
   DRF15
  Hospital        0           0          0            0            0          0  0.00%
   Death          0           0          0            0            0          0  0.00%
  Other or        7           10       180*          65           28        290  17.4%
 Unknown
   Total         212         405        680         131          242       1,670
*The Other or Unknown disposition category for Portsmouth Regional is reported to include
shelters, rehab facilities, hotels/motels, friends/families, and unknown 16.

Based on these self-reported data, 78.3% of discharges from DRFs and the Cypress Center are to
home. This is essentially the same as the 72.77% discharges to home reported by NHH.

         Hospital Readmissions

DHHS is now reporting readmission rates for both NHH and the DRFs. Table XXII below
summarizes these data:




15
   The State reports that these transfers reflect conversion from involuntary to voluntary status, not transfers among
DRF facilities.
16
   The ER intends to ask the State for a more definitive breakdown of these data. In particular, the ER is concerned
about discharges to shelters and to hotels/motels.
Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 41 of 95

                                                                    41


                             Table XXII

        Self-Reported Readmission Rates for NHH and the DRFs

                     July 2017 through March 2020

                            Percent     Percent      Percent
                            30 Days     90 Days     180 Days
         NHH
         7 to 9/2017        9.80%         21.60%    27.90%
         10 to 12/2017      12.8%          26.1%     32.8%
         1 to 3/2018        13.7%          22.7%     29.9%
         4/2018 to 6/2018   7.6%           14.7%     23.4%
         7/2018 to 9/2018   8.6%           19.6%     25.4%
         10/2018 to
         12/2018            7.3%          18.1%      25.9%
         1/2019 to 3/2019   5.3%          14.8%      21.2%
         4/2109 to 6/2019   8.4%          15.0%      20.3%
         7/2019 to 9/2019   10.5%         18.6%      23.3%
         10/2019 to
         12/2019             6.8%         17.9%      23.0%
         1/2020 to 3/2020    6.9%         12.4%      21.1%

                            Percent     Percent      Percent
                            30 Days     90 Days     180 Days
         Franklin
         7 to 9/2017         NA            NA          NA
         10 to 12/2017      10.2%         10.2%      10.2%
         1 to 3/2018        0.0%          0.0%        1.9%
         4/2018 to 6/2018   4.3%          5.8%       5.8%
         7/2018 to 9/2018   6.0%          9.0%       16.4%
         10/2018 to
         12/2018             2.3%         4.6%       5.7%
         1/2019 to 3/2019    7.9%         10.3%      10.3%
         4/2109 to 6/2019    6.5%         9.3%       12.0%
         7/2019 to 9/2019    1.9%         6.7%       9.6%
         10/2019 to
         12/2019             3.1%          6.2%      9.3%
         1/2020 to 3/2020    3.5%          6.1%      7.8%
Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 42 of 95

                                                                    42


                            Percent   Percent    Percent
                            30 Days   90 Days   180 Days
         Cypress
         7 to 9/2017         7.10%    12.40%    15.90%
         10 to 12/2017      12.00%    18.70%    24.40%
         1 to 3/2018         4.20%     9.60%    15.80%
         4/2018 to 6/2018    4.50%     8.20%    11.90%
         7/2018 to 9/2018    8.50%    13.90%    18.90%
         10/2018 to
         12/2018            7.10%     11.10%    15.20%
         1/2019 to 3/2019   5.50%     14.80%    17.60%
         4/2109 to 6/2019   9.90%     15.10%    20.80%
         7/2019 to 9/2019   6.60%      9.20%    12.80%
         10/2019 to
         12/2019            10.30%    13.90%    21.10%
         1/2020 to 3/2020    3.50%    5.00%      8.50%

                            Percent   Percent    Percent
                            30 Days   90 Days   180 Days
         Portsmouth
         7 to 9/2017        11.50%    17.50%    21.00%
         10 to 12/2017       8.70%    13.70%    17.60%
         1 to 3/2018         8.80%    15.50%    20.60%
         4/2018 to 6/2018   10.20%    15.90%    21.90%
         7/2018 to 9/2018    8.40%    12.90%    19.00%
         10/2018 to
         12/2018             7.70%    14.90%    20.30%
         1/2019 to 3/2019   12.90%    19.50%    23.50%
         4/2109 to 6/2019   10.50%    17.80%    22.40%
         7/2019 to 9/2019    8.20%    12.00%    12.00%
         10/2019 to
         12/2019            7.50%      8.80%    15.30%
         1/2020 to 3/2020   9.70%     19.20%    23.00%
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 43 of 95

                                                                                              43


                                        Percent       Percent       Percent
                                        30 Days       90 Days      180 Days
                   Elliot Pathways
                   7 to 9/2017           3.30%         6.60%        12.40%
                   10 to 12/2017         5.80%         7.70%        12.50%
                   1 to 3/2018            NA             NA            NA
                   4/2018 to 6/2018      3.80%         6.70%         8.60%
                   7/2018 to 9/2018      9.00%         3.60%         3.60%
                   10/2018 to
                   12/2018               2.80%         5.60%        9.70%
                   1/2019 to 3/2019      4.90%         5.70%        7.30%
                   4/2109 to 6/2019      5.50%         5.50%        5.50%
                   7/2019 to 9/2019      2.10%         5.20%        6.30%
                   10/2019 to
                   12/2019               3.90%         5.80%         8.70%
                   1/2020 to 3/2020      9.70%        14.20%        15.90%

                                        Percent       Percent       Percent
                                        30 Days       90 Days      180 Days
                   Elliott Geriatric
                   4/2018 to 6/2018      6.10%         6.10%         6.10%
                   7/2018 to 9/2018      5.60%        11.10%        11.10%
                   10/2018 to
                   12/2018               6.30%         7.80%         9.40%
                   1/2019 to 3/2019      5.40%         5.40%         5.40%
                   4/2109 to 6/2019     10.10%        12.40%        14.60%
                   7/2019 to 9/2019      7.70%         9.60%        13.50%
                   10/2019 to
                   12/2019               5.70%         7.10%         8.60%
                   1/2020 to 3/2020      9.40%        11.30%        18.90%


For the 36-month period in which re-admission rate data has been reported, the rates of
readmission have trended down somewhat for all but three DRFs, which is a positive indicator
overall. However, readmission rates, especially the 180-day readmission rate for NHH and
Portsmouth, are high. At least 21.1% of all people discharged from NHH are back in the
hospital within 180 days. These data, in concert with the hospital emergency department data
presented below, indicate that gaps remain in community services for people with serious mental
illness, and that the essential connection between inpatient care and community services is not
being effectuated for sizeable numbers of people at risk of re-hospitalization. These facts need
to be understood in light of the State’s ongoing efforts to increase ACT capacity and
enrollment as documented earlier in this report. There needs to be increased focus on
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 44 of 95

                                                                                      44


whether or not those readmitted to NHH or a DRF are being screened, assessed, and linked
(when appropriate) to ACT and supported housing upon discharge.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 45 of 95

                                                                                               45


       Hospital ED Waiting List

In the previous three reports, the ER has identified the hospital ED boarding wait for admission
to NHH to be an important indicator of overall system performance. The following two charts
display adult admissions delays to NHH bi-weekly for the period April 2018 through March
2020.
Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 46 of 95

                                                                    46
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 47 of 95

                                                                                           47




The overall trend has been downward since September 2018. The ER notes that many of the
interventions implemented by the State are outside the direct scope of the CMHA. However, ED
boarding can affect the CMHA target population in a variety of ways. And, people awaiting
psychiatric hospital admission are potential participants in ACT, MCT, crisis apartments, and
other CMHA services. Thus, the ER intends to continue on reporting ED boarding in future
reports.
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 48 of 95

                                                                                                   48


        Family and Peer Supports
        Family Supports

Per the CMHA, the State has maintained its contract with NAMI New Hampshire for family
support services. The ER will arrange for additional NAMI meetings during the next six months.

        Peer Support Agencies

DHHS continues to report having a total of 15 peer support agency program (PSA) sites, with at
least one program site in each of the ten regions. The State continues to report that all peer
support centers meet the CMHA requirement to be open 44 hours per week. As of March 2020,
the State reports that those sites have a cumulative total of 1,558 members, with an active daily
participation rate of 170 people statewide. This represents a three-year high in active daily
participation: 23% higher than in March 2017. The State reports that all of the PSAs have been
working to increase their membership and daily participation rates.

The ER intends to complete a set of PSA on-site visits within the next year (by June 30, 2021).
Until those visits are complete, there will be no further information to report about these
programs.

   IV. Quality Assurance Systems
The state-wide limitations implemented to minimize spread of COVID-19 have prevented the
State from conducting QSR or Fidelity reviews since March 2020. This means that there are
only a few QSR and Fidelity reports for the time period covered by this report. In addition, the
lack of QSR and Fidelity reports for this time period makes it impossible to tabulate either
cumulative or time-series data related to the QSR and Fidelity activities. For this reason, a
discussion of Quality and Fidelity is not included in this report.

The State reports that QSR on-site reviews were re-started in June, 2020. The ER intends to
observe several of these activities prior to completing the December 2020 report.


   I.      Summary of Expert Reviewer Observations and
           Priorities
The ER has emphasized in this report that the State continues to be far from compliant with
CMHA requirements for ACT. For the last three and one half years the ER has reported
that the State is out of compliance with the ACT requirements of Sections V.D.3, which
together require that the State provide ACT services that conform to CMHA requirements
and have the capacity to serve at least 1,500 people in the target population at any given
time.
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 49 of 95

                                                                                                 49


Other areas of non-compliance identified in this report include:

   1. Pending further review and verification of State-reported information, the ER is
      not able at this time to document that the CMHA-required capacity of 600
      supported housing units is currently available to the CMHA target population. In
      addition, approved applicants continue to remain on the wait list for excessive
      periods of time, in violation of the CMHA;
   2. With regard to Glencliff, the ER has documented failure to provide effective
      transition planning and in-reach activities, failure to transition residents of Glencliff
      into integrated community settings in accordance with the CMHA, and failure to
      expand community residential and other service capacity to meet the needs of
      Glencliff residents in alternative community settings. In addition, the ER cannot
      document or certify that residents of Glencliff have written transition plans in
      accordance with CMHA requirements; and
   3. Although the State technically meets the statewide CMHA standard for SE
      penetration, the ER notes seven of the ten CMHC regions of the state have
      penetration rates lower than the standard. At the very least, the ER considers that
      this demonstrates that target population members do not have equal access to SE
      services throughout New Hampshire.

More than five years ago, all parties to the CMHA envisioned implementation of a number of
remedial services and system interventions designed to assure positive outcomes for the defined
target population. Most important among these outcomes was assurance of maximum
community integration supported by housing and evidence-based and high quality services
meeting individual needs and choices. The signatories to the CMHA envisioned high quality of
life and improved personal outcomes for adult citizens of New Hampshire with serious mental
illness.

Now, more than five years later, the data and related information reported by the State and the
ER show: (1) declining ACT enrollments; (2) declining SE penetration in many regions of the
State; (3) declining utilization of Bridge Program SH subsidies; and (4) continued delays in
effectuating access to integrated community living options for Glencliff residents. In light of
these facts, the ER must report that in certain ways the CMHA target population is less well-
served in this time period than it had been in previous periods. In these areas, the State appears
to be falling further from compliance with the CMHA rather than attaining greater compliance.
As the ER has stated in previous reports, the State will not be able to disengage from the
CMHA until full compliance is reached for all requirements of the CMHA.

In furtherance of this goal, the ER expects the State to develop and implement measures to
address all areas of non-compliance referenced above, with the following actions to take place
between now and October 15, 2020:
     Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 50 of 95

                                                                                            50




1)   The State will provide a written update on implementation of specific ACT strategies
     identified in the working group memo, with emphasis on eliminating the wait list and on
     reducing the elapsed time for CMHAs to process individuals into ACT services.

2)   The State will facilitate an all-parties review of responses to the MCT/CA RFI and will
     engage in discussions with the parties about how this information impacts current and
     future MCT/CA procurements and oversight and operations. These discussions should
     include the situation arising from Harbor Homes’ decision not to renew its MCT contract,
     and how the provision of MCT in the greater Nashua area will be addressed.

3)   The State will draft new policies and procedures related to informed choice and transition
     planning for residents of Glencliff, and will engage the parties in review and comment on
     these before they are implemented (Note: a call to initiate review of these policies and
     procedures has been scheduled.) In addition, the State will take effective steps to ensure
     that the CMHCs, with the assistance of the Northern in-reach liaison, become more active
     in the transition planning process at every stage, especially with regard to the 49
     individuals included in the ER’s Glencliff site review and report.

4)   The State will develop a plan to expand access to other community residences, like Palm
     Street, or existing community programs, like extended family care homes or supported
     housing, for Glencliff residents with complex health conditions.

5)   The State will provide all parties with a telephone briefing on the SH program, including
     an estimate of the total number of SH units that can be placed under lease and occupied
     in the next twelve months; clarification of the number of new 811 program occupants
     who have transitioned from the Bridge program as opposed to from other living
     arrangements; and specific strategies that have been implemented to assist individuals on
     the waiting list move to SH.

6)   An All Parties meeting will be held to discuss progress and strategies related to
     disengagement from the CMHA.
Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 51 of 95

                                                                    51




                            Appendix A

         New Hampshire Community Mental Health Agreement

                    State’s Quarterly Data Report

                    January through March, 2020
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 52 of 95

                                                                          52




New Hampshire Community Mental Health Agreement
Quarterly Data Report


                                                        January – March 2020




New Hampshire Department of Health and Human Services

Bureau of Quality Assurance and Improvement



June 8, 2020
Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 53 of 95

                                                                                             53




  The Department of Health and Human Services’ Mission is to join communities and families
         in providing opportunities for citizens to achieve health and independence
          Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 54 of 95




Community Mental Health Agreement Quarterly Data Report
New Hampshire Department of Health and Human Services

Publication Date: June 8, 2020

Reporting Period: 1/1/2020 – 3/31/2020

Notes for Quarter
         On March 13, 2020, Governor Christopher T. Sununu issued Executive Order 2020-04, declaring
          a State of Emergency due to the Novel Coronavirus (COVID-19). On March 26, 2020, Governor
          Sununu issued related Emergency Order #17, implementing a stay-at-home, shelter in place of
          residence requirement, effective March 27, 2020 at 11:59 PM. This report includes data
          regarding service provision prior to and during the effective dates of these orders, which
          remained in place for the balance of the reporting period.
         Table 3d. Community Mental Health Center Services: Supported Employment Waiting List is
          newly added to this report.

Acronyms Used in this Report
ACT:         Assertive Community Treatment

BMHS:        Bureau of Mental Health Services

BQAI:        Bureau of Quality Assurance and Improvement
                                                   DRAFT




CMHA:        Community Mental Health Agreement

CMHC:        Community Mental Health Center

DHHS:        Department of Health and Human Services

DRF:         Designated Receiving Facility

ED:          Emergency Department

FTE:         Full Time Equivalent

HBSP:        Housing Bridge Subsidy Program

HUD:         US Department of Housing and Urban Development

MCT:         Mobile Crisis Team

NHH:         New Hampshire Hospital

NHHFA:       New Hampshire Housing Finance Authority

PRA:         Project Rental Assistance

SE:          Supported Employment
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 55 of 95




SFY:      State Fiscal Year

VA:       Veterans Benefits Administration




                                             DRAFT
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 56 of 95



1a. Community Mental Health Center Services: Unique Count of Adult Assertive Community
    Treatment Clients
                                                                                                         Unique
                                                                                            Unique     Clients in
                                                       January   February      March      Clients in       Prior
 Community Mental Health Center                           2020       2020       2020       Quarter      Quarter

 01 Northern Human Services                               115        114            115         126          131

 02 West Central Behavioral Health                         44         45             42          47           52

 03 Lakes Region Mental Health Center                      57         56             57          60           62

 04 Riverbend Community Mental Health                      97         89             94         107          107
 Center

 05 Monadnock Family Services                              51         51             51          52           51

 06 Greater Nashua Mental Health                           99        103            101         106          105

 07 Mental Health Center of Greater                       278        270            262         294          312
 Manchester                                    DRAFT




 08 Seacoast Mental Health Center                          66         66             66          68           73

 09 Community Partners                                     75         67             68          77           75

 10 Center for Life Management                             48         46             47          49           52

 Total Unique Clients                                     929        907            903         985        1,017

 Unique Clients Receiving ACT Services 4/1/2019 to 3/31/2020:               1,225

 Revisions to Prior Period: None.

 Data Source: NH Phoenix 2.

 Notes: Data extracted 4/21/2020; clients are counted only one time regardless of how many
 services they receive.

1b. Community Mental Health Center Services: Assertive Community Treatment Screening
    and Resultant New ACT Clients
                                    October – December 2019            July – September 2019
 Community Mental Health
     Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 57 of 95




Center                            Retrospective Analysis         Retrospective Analysis




                              Appropriate for Further




                              Appropriate for Further
                              Individuals Not Already




                              Individuals Not Already
                              ACT Services within 90




                              ACT Services within 90
                                   Clients receiving




                                   Clients receiving
                              Screened: Individuals




                              Screened: Individuals
                              Not Already on ACT*




                              Not Already on ACT*
                              days of Screening




                              days of Screening
                              ACT Assessment:




                              ACT Assessment:
                              Unique Clients
                              Unique Clients




                              on ACT




                              on ACT
                              New




                              New
01 Northern Human Services        1,166               21   2     1,163         40          4

02 West Central Behavioral          221                2   2       250          1          0
Health

03 Lakes Region Mental              906               11   1       866          6          0
Health Center

04 Riverbend Community            1,342               13   2     1,083          0          0
Mental Health Center

05 Monadnock Family
                                             DRAFT




                                    576                3   0       576          6          0
Services

06 Greater Nashua Mental            726                6   1       708          8          5
Health

07 Mental Health Center of        1,641                7   1     1,632          1          0
Greater Manchester

08 Seacoast Mental Health         1,392               48   0     1,257         31          0
Center

09 Community Partners               434                0   0       360          3          0

10 Center for Life                  779                2   0       763          1          0
Management

Total ACT Screening               9,183              113   9     8,658         97          9

Data Source: NH Phoenix 2 and CMHC self-reported ACT screening records. ACT screenings
submitted through Phoenix capture ACT screenings provided to clients found eligible for state
mental health services. Phoenix does not capture data for non-eligible clients; three CMHCs
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 58 of 95




 submit this data through Phoenix. Seven CMHCs self-report. All such screenings, excluding
 individuals who are already on ACT, are contained in this table.

 Notes: Data extracted 4/28/2020. “Unique Clients Screened: Individuals Not Already on ACT”
 is defined as individuals who were not already on ACT at the time of screening that had a
 documented ACT screening during the identified reporting period. “Screening Deemed
 Appropriate for Further ACT Assessment: Individuals Not Already on ACT” is defined as
 screened individuals not already on ACT that resulted in referral for an ACT assessment. “New
 Clients Receiving ACT Services within 90 days of ACT Screening” is defined as individuals who
 were not already on ACT that received an ACT screening in the preceding quarter and then
 began receiving ACT services.

1c. Community Mental Health Center Services: New Assertive Community Treatment Clients
                                                January – March              October -- December
                                                     2020                           2019
                                        January 2019



                                        March 2019
                                        2019 New
                                        ACT Clients



                                                               ACT Clients




                                                                             ACT Clients

                                                                             ACT Clients

                                                                             ACT Clients
                                                                             November
                                        Total New




                                                                             December



                                                                             Total New
                                                                             2019 New

                                                                             2019 New
                                        New ACT



                                        New ACT




                                                                             New ACT
                                        February
                                        Clients



                                        Clients




                                                                             Clients
 Community Mental Health Center               DRAFT




 01 Northern Human Services                   2       4   4       10          1    2    3          6

 02 West Central Behavioral Health            3       2   1          6        4    1    6      11

 03 Lakes Region Mental Health Center         1       1   2          4        0    0    5          5

 04 Riverbend Community Mental Health         8       4   1       13          6    7    7      20
 Center

 05 Monadnock Family Services                 0       0   1          1        0    1    0          1

 06 Greater Nashua Mental Health              3       5   0          8        4    2    0          6

 07 Mental Health Center of Greater           8       7   4       19         10    3    4      17
 Manchester

 08 Seacoast Mental Health Center             2       2   0          4        2    1    0          3

 09 Community Partners                        2       1   1          4        1    2    2          5

 10 Center for Life Management                0       1   0          1        2    1    0          3
     Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 59 of 95




Total New ACT Clients                        29        27   14   70   30     20    27      77

Revisions to Prior Period: None.

Data Source: NH Phoenix 2.

Notes: Data extracted 4/21/2020; New ACT Clients are defined as individuals who were not
already on ACT within 90 days prior who then began receiving ACT services. This information
is not limited to the individuals that received an ACT screening within the previous 90-day
period, and may include individuals transitioning from a higher or lower level of care into ACT.




                                               DRAFT
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 60 of 95



1d. Community Mental Health Center Services: Assertive Community Treatment Waiting List

                                            As of 3/31/2020

                                                 Time on List

      Total      0-30 days    31-60 days    61-90 days            91-120 days 121-150 days 151-180+* days

       10            0              3                  4                 1           0             2

                                            As of 12/31/2019

                                                     Time on List

      Total      0-30 days    31-60 days    61-90 days            91-120 days 121-150 days    151-180 days

        5            2              0                  2                 1           0             0

 Revisions to Prior Period: None.

 Data Source: BMHS Report.

 Notes: Data compiled 04/20/2020. *1 case at 154 days and 1 at 197 days. All 10 cases are at
                                             DRAFT




 MHCGM; increased services are being provided by existing treatment team until assigned to
 ACT team.



1e. Community Mental Health Center Services: Assertive Community Treatment – New
    Hampshire Hospital Admission and Discharge Data Relative to ACT
                                                January - March 2020                 October – December 2019
                                        On ACT




                                        On ACT
                                        Admissi




                                        Admissi
                                        ACT on




                                        ACT on
                                        Dischar



                                        Dischar




                                        Dischar



                                        Dischar
                                        ACT at




                                        ACT at
                                        d for




                                        d for
                                        d to




                                        d to
                                        on




                                        on
                                        ge



                                        ge




                                        ge
                                        at




                                        at




Community Mental Health Center             Yes No Yes No Yes No Yes                      No Yes   No Yes     No

01 Northern Human Services                  5         11      0     11       0   0   4    8   1    7    1      0

02 West Central Behavioral Health           4           8     3      5       1   2   3    5   1    4    1      0

03 Lakes Region Mental Health Center        3           3     1      2       0   1   5   10   2    8    1      1

                                           11         18      5     13       3   2   8   20   5   15    4      1
04 Riverbend Community Mental Health
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 61 of 95




  Center

05 Monadnock Family Services             6        4    1    3    1    0    3    8    2    6    0    2

06 Greater Nashua Mental Health         12       18   10    8    5    5    9   14    3   11    1    2

07 Mental Health Center of Greater
  Manchester                             8       14    2   12    0    2   13   11    3    8    3    0

08 Seacoast Mental Health Center         0        6    2    4    0    2    7    8    3    5    0    3

09 Community Partners                    1       12    4    8    1    3    6   14    1   13    0    1

10 Center for Life Management            3        4    0    4    0    0    6    6    4    2    3    1

Total                                   53       98   28   70   11   17   64 104    25   79   14   11

 Revisions to Prior Period: None

 Data Source: New Hampshire Hospital.

 Notes: Data compiled 04/20/20.
                                         DRAFT
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 62 of 95



1f. Community Mental Health Center Services: Assertive Community Treatment – Reasons
    Not Accepted to ACT at New Hampshire Hospital Discharge Referral
                                                                                                            October - December
 Reason Not Accepted at Discharge                           January - March 2020                                  2019

 Not Available in Individual’s Town of                                                    0                                                 0
 Residence

 Individual Declined                                                                      0                                                 1

 Individual’s Insurance Does Not Cover ACT                                                0                                                 0
 Services

 Individual’s Clinical Need Does Not Meet ACT                                             1                                                 2
 Criteria

 Individual Placed on ACT Waitlist                                                        1                                                 0

 Individual Awaiting CMHC Determination for                                              15                                                 8
 ACT

 Total Unique Clients                           DRAFT

                                                                                         17                                             11

 Revisions to Prior Period: None.

 Data Source: New Hampshire Hospital.

 Notes: Data compiled 04/20/2020.

2a. Community Mental Health Center Services: Assertive Community Treatment Staffing Full Time
Equivalents
                                                                                                                                   December
                                                                                March 2020                                           2019
                                                                                                           rse Practitioner




                                                                                                                                            rse Practitioner
                                                                                                           Psychiatrist/Nu




                                                                                                                                            Psychiatrist/Nu
                                                                                         Peer Specialist
                                                                Clinician/or




                                                                                                           Psychiatry)




                                                                                                                              Psychiatry)
                                                                Equivalent




                                                                                                           (Excluding




                                                                                                                              (Excluding
                                                                               Support
                                                                               Worker
                                                        Nurse




 Community Mental Health Center

                                                                                  12.2                                  1.2      16.97              1.20
 01 Northern Human Services
                                                        1.81          1.80           5   0.51                16.37        0
     Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 63 of 95




                                                                                    0.5     8.75   0.50
02 West Central Behavioral Health
                                               0.70    1.20   3.70   0.50    6.10     0

                                                                                    0.7     7.00   0.75
03 Lakes Region Mental Health Center
                                               1.00    2.00   3.00   1.00    7.00     5

04 Riverbend Community Mental Health                                                0.5    11.50   0.50
Center                                         0.50    2.00   8.00   0.00   10.50     0

                                                                                    0.6     8.75   0.65
05 Monadnock Family Services
                                               2.00    2.25   3.50   1.10    8.85     5

                                                                                    0.2     8.00   0.25
06 Greater Nashua Mental Health 1
                                               0.50    1.00   4.00   1.00    6.50     5

                                                                                    0.2     8.00   0.25
06 Greater Nashua Mental Health 2
                                               0.50    1.00   5.00   1.00    7.50     5

07 Mental Health Center of Greater                                                  0.9    15.75   0.91
Manchester-CTT                                 1.00   11.00   5.25   1.00   18.25     1

07 Mental Health Center of Greater     DRAFT

                                                                                    0.9    15.75   0.91
Manchester-MCST                                1.00    7.00   7.25   1.00   16.25     1

                                                                                    0.6    10.10   0.60
08 Seacoast Mental Health Center
                                               1.00    2.10   5.00   1.00    9.10     0

                                                                                    0.6    10.80   0.63
09 Community Partners
                                               0.50    3.00   7.55   0.00   11.05     3

                                                                                    0.4     9.55   0.40
10 Center for Life Management
                                               1.25    2.00   4.30   1.00    8.55     0

                                               11.7           69.8          127.0   7.5   130.92   7.55
Total
                                                  6   36.35      0   9.11       2     5
              Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 64 of 95



        2b. Community Mental Health Center Services: Assertive Community Treatment Staffing
        Competencies
                                                  Substance Use
                                                                             Housing             Supported
                                                     Disorder
                                                                            Assistance          Employment
                                                    Treatment

                                                 March        December   January   December   January   December
Community Mental Health Center                   2020           2019       2020      2019       2020      2019

01 Northern Human Services                         2.55           3.15    10.75      10.75       1.50       1.50

02 West Central Behavioral Health                  0.20           0.40      4.10       6.50      0.60       1.40

03 Lakes Region Mental Health Center               1.00           1.00      6.00       6.00      2.00       3.00

04 Riverbend Community Mental Health                              1.50                 9.50                 0.50
Center                                             1.50                     9.50                 0.50

05 Monadnock Family Services                       1.40           1.40      2.00       2.00      1.00       1.00

06 Greater Nashua Mental Health 1                  4.25           5.25      6.25       6.25      1.00       1.50

06 Greater Nashua Mental Health 2                  5.25
                                                      DRAFT



                                                                  5.25      7.00       5.00      0.00       0.50

07 Mental Health Center of Greater                                9.91               11.75                  1.50
Manchester-CCT                                    10.91                   13.75                  2.00

07 Mental Health Center of Greater                                5.91               11.75                  1.50
Manchester-MCST                                    5.91                   11.75                  2.00

08 Seacoast Mental Health Center                   2.00           2.00      5.00       6.00      2.00       2.00

09 Community Partners                              2.63           2.63      5.05       5.10      0.68       0.38

10 Center for Life Management                      3.00           4.00      7.00       8.00      0.30       0.30

Total                                             40.60         42.40     88.15      88.60     14.58      15.08

         Revisions to Prior Period: None.

         Data Source: Bureau of Mental Health CMHC ACT Staffing Census Based on CMHC self-report.

         Notes: Data compiled 04/20/2020; for 2b: the Staff Competency values reflect the sum of FTEs
         trained to provide each service type. These numbers are not a reflection of the services
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 65 of 95




delivered, but rather the quantity of staff available to provide each service. If staff are trained
to provide multiple service types, their entire FTE value is credited to each service type.




                                                 DRAFT
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 66 of 95



3a. Community Mental Health Center Services: Annual Adult Supported Employment
    Penetration Rates for Prior 12-Month Period
                                                     12 Month Period Ending March 2020          Penetration
                                                                                                   Rate for
                                                                                                    Period
                                                                                                    Ending
                                                    Supported
                                                  Employment     Total Eligible   Penetration    December
 Community Mental Health Center                        Clients         Clients           Rate        2019

 01 Northern Human Services                               189            1,330         14.2%         15.0%

 02 West Central Behavioral Health                        138              623         22.2%         20.1%

 03 Lakes Region Mental Health Center                     216            1,358         15.9%         19.6%

 04 Riverbend Community Mental Health                     304                                        17.4%
 Center                                                                  1,879         16.2%

 05 Monadnock Family Services                              58            1,089          7.3%          6.2%

 06 Greater Nashua Mental Health          DRAFT           256            1,868         15.1%         13.0%

 07 Mental Health Center of Greater                     1,513                                        40.5%
 Manchester                                                              3,654         41.7%

 08 Seacoast Mental Health Center                         737            2,036         39.0%         34.2%

 09 Community Partners                                     90              767         11.7%         10.1%

 10 Center for Life Management                            187            1,139         16.4%         18.0%

 Total Unique Clients                                   3,679          15,501         23.7%         23.7%

 Revisions to Prior Period: None.

 Data Source: NH Phoenix 2.

 Notes: Data extracted 04/21/2020
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 67 of 95



3b. Community Mental Health Center Clients: Adult Employment Status – Total
Reported Employment




                       Northern Human Services
Status




                                                                                                                                                                                                                                                                                      October - December 2019
                                                 West Central Behavioral




                                                                                                                                                                                                                                                            Statewide Total or Mean


                                                                                                                                                                                                                                                                                      Statewide Total or Mean
                                                                                                                                                                  Mental Health Center of
                                                                                                                                          Greater Nashua Mental




                                                                                                                                                                                            Seacoast Mental Health
                                                                                                 Riverbend Community
                                                                           Lakes Region Mental




                                                                                                                                                                                                                     Community Partners
                                                                                                                                                                  Greater Manchester
Begin Date:




                                                                                                                       Monadnock Family
1/01/2020




                                                                                                                                                                                                                                                                                      Previous Quarter
                                                                                                                                                                                                                                          Center for Life
End Date: 3/31/2020




                                                                                                 Mental Health
                                                                           Health Center




                                                                                                                                                                                                                                          Management

                                                                                                                                                                                                                                                            Percentage


                                                                                                                                                                                                                                                                                      Percentage
Employment Status




                                                                                                                       Services
Update




                                                                                                                                                                                            Center
                                                 Health




                                                                                                                                          Health
Overdue Threshold:
105 days
Updated Employment Status:
Full time employed         63   34   29 113    54 103 272       221  45   71                                                                                                                                                                                 1,005                                 956
now or in past 90 days
Part time employed       144    54 251  315  140 240 363        257  69 161                                                                                                                                                                                  1,994                            1,938
now or in past 90 days
Unemployed               180 106     34   87 134 763 939        104 144 490                                                                                                                                                                                  2,981                          2,979
Not in the Workforce     524 155 422    958  466 278 564        819 266 132                                                                                                                                                                                  4,584                          4,557
Status is not known         6   49 227    51    4    76    83     2  18   49                                                                                                                                                                                   565                            464
Total of Eligible Adult 917 398 963 1,524    798        2,221 1,403 542 903                                                                                                                                                                                                                10,894
                                                  1,460                                                                                                                                                                                                      11,12
CMHC Clients                                                                                                  DRAFT                                                                                                                                              9
Previous Quarter:        944 412 930 1,485   801 1,468 2,202 1,274 512 866
Total of Eligible Adult
CMHC Clients
Percentage by Updated Employment Status:
Full time employed      6.9% 8.5% 3.0% 7.4% 6.8% 7.1% 12.2% 15.8% 8.3% 7.9%                                                                                                                                                                                  9.0%                             7.3%
now or in past 90 days
Part time employed      15.7 13.6%                                             26.1 20.7% 17.5% 16.4 16.3% 18.3% 12.7 17.8                                                                                                                                         17.9                    16.5%
                          %                                                      %                %                %    %                                                                                                                                            %
now or in past 90 days
Unemployed              19.6 26.6%
                                 3.5% 5.7% 16.8% 52.3 42.3% 7.4% 26.6                                                                                                                                                                      54.3 26.8                                       19.5%
                          %                            %                  %                                                                                                                                                                  %    %
Not in the Workforce 57.1 38.9%   43.8 62.9% 58.4% 19.0 25.4% 58.4% 49.1                                                                                                                                                                   14.6 41.2                                       42.3%
                          %         %                  %                  %                                                                                                                                                                  %    %
Status is not known    0.7%  12.3%23.6 3.3% 0.5% 5.2% 3.7% 0.1% 3.3%                                                                                                                                                                      5.4% 5.1%                                           0.3%
                                    %
Percentage by Timeliness of Employment Status Screening:
Update is Current     59.0 44.2% 70.4 87.3% 66.2% 97.3 90.5% 93.4% 60.5                                                                                                                                                                    99.9                    82.9                    78.6%
                        %           %                  %                  %                                                                                                                                                                  %                       %
Update is Overdue     41.0 55.8% 29.6 12.7% 33.8% 2.7% 9.5% 6.6% 39.5                                                                                                                                                                     0.1%                     17.1                    21.4%
                        %           %                                     %                                                                                                                                                                                          %
Previous Quarter: Percentage by Timeliness of Employment Status Screening:
Update is Current     60.6 42.5% 73.7 84.2% 56.9% 96.6 91.5% 95.2% 84.6                                                                                                                                                                    99.9
                        %           %                  %                  %                                                                                                                                                                  %
Update is Overdue     39.4 57.5%  26.3 15.8%  43.1% 3.4%  8.5%   4.8%   15.4                                                                                                                                                              0.1%
                        %           %                                     %
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 68 of 95




3c. Community Mental Health Center Clients: Adult Employment Status – Recent Users of
    Supportive Employment Services (At Least One Billable Service in Each of Month of the
    Quarter)


Supported




                                                                                                                                                                                                                                                                                                                                                                                   Previous Quarter Statewide Total
                                                                                                                                                                                                                  Mental Health Center of Greater
                                          West Central Behavioral Health




                                                                                                                                                                              Greater Nashua Mental Health




                                                                                                                                                                                                                                                        Seacoast Mental Health Center
Employment




                                                                                                            Riverbend Community Mental




                                                                                                                                                                                                                                                                                                                       Center for Life Management
                                                                           Lakes Region Mental Health
Cohort




                                                                                                                                             Monadnock Family Services
                Northern Human Services




                                                                                                                                                                                                                                                                                                                                                         Statewide Total or Mean



                                                                                                                                                                                                                                                                                                                                                                                   October-December 2019
Reported




                                                                                                                                                                                                                                                                                             Community Partners
Employment




                                                                                                                                                                                                                                                                                                                                                                                   or Mean Percentage
Status

Begin Date:




                                                                                                                                                                                                                  Manchester




                                                                                                                                                                                                                                                                                                                                                         Percentage
1/01/2020
End Date:
                                                                           Center

                                                                                                            Health




3/31/2020

Updated Employment Status:
Full time        1       3                                                                              0                                4           DRAFT
                                                                                                                                                                          0                                   5                                     9                                    0                         1                                 4                     27                            21
employed now
or in past 90
days
Part time       14       7                                                                     13                               23                                        4                                  21                           31                                            13                         5                                27               158                           167
employed now
or in past 90
days
Unemployed      12       9                                                                              4                       18                                        3                                  19                           27                                            14                         5                                16               127                                 92
Not in the      10       0                                                                              7                        3                                        4                                  10                            9                                            19                         3                                 2                67                                 69
Workforce
Status is not    0       3                                                                              8                                2                                0                                   3                                     1                                    0                         0                                 0                     17                            13
known
Total of        37      22                                                                     32                               50                                       11                                  58                           77                                            46                        14                                49               396                           362
Supported
Employment
Cohort
Previous        32      19                                                                     51                               42                                       17                                  45                           76                                            31                         8                                41
Quarter: Total
of Supported
Employment
Cohort
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 69 of 95




Percentage by Updated Employment Status:
Full time        2.7% 13.6% 0.0% 8.0% 0.0%      8.6% 11.7% 0.0% 7.1% 8.2% 6.8%      5.8%
employed now
or in past 90
days
Part time       37.8% 31.8% 40.6% 46.0% 36.4%   36.2% 40.3% 28.3% 35.7% 55.1% 39.9% 46.1%
employed now
or in past 90
days
Unemployed      32.4% 40.9% 12.5% 36.0% 27.3%   32.8% 35.1% 30.4% 35.7% 32.7% 32.1% 25.4%
Not in the      27.0% 0.0% 21.9% 6.0% 36.4%     17.2% 11.7% 41.3% 21.4% 4.1% 16.9% 19.1%
Workforce
Status is not    0.0% 13.6% 25.0% 4.0% 0.0%     5.2% 1.3% 0.0% 0.0% 0.0% 4.3%       3.6%
known




                                        DRAFT
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 70 of 95




Revisions to Prior Period: None.

Data Source: Phoenix 2.

Note 3b-c: Data extracted 4/21/2020. Updated Employment Status refers to CMHC-reported
status and reflects the most recent update. Update is Current refers to employment status most
recently updated within the past 105 days. Update is Overdue refers to employment status most
recently updated in excess of 105 days. Actual client employment status may have changed since
last updated by CMHC in Phoenix. Employed refers to clients employed in a competitive job
that has these characteristics: exists in the open labor market, pays at least a minimum wage,
anyone could have this job regardless of disability status, job is not set aside for people with
disabilities, and wages (including benefits) are not less than for the same work performed by
people who do not have a mental illness. Full time employment is 20 hours and above; part time
is anything 19 hours and below. Unemployed refers to clients not employed but are seeking or
interested in employment. Not in the Workforce are clients who are homemakers, students,
retired, disabled, hospital patients or residents of other institutions, and includes clients who are
in a sheltered/non-competitive employment workshop, are otherwise not in the labor force, and
those not employed and not seeking or interested in employment. Unknown refers to clients with
an employment status of “unknown,” without a status reported, or with an erroneous status code
in Phoenix.
                                                  DRAFT




3d. Community Mental Health Center Services: Supported Employment Waiting List

                                                 As of 3/31/2020

                                                      Time on List

      Total        0-30 days       31-60 days   61-90 days       91-120 days 121-150 days       151-180+ days

        54             11             15                  28         n/a            n/a                 n/a

 Data Source: BMHS Report.

 Notes: Data compiled 04/20/2020. Total days waiting are calculated for all individuals
 waiting when data collection began on January 1, 2020.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 71 of 95



4a. New Hampshire Hospital: Adult Census Summary
Measure                                                January – March 2020   October -December 2019

Admissions                                                             218                      235

Mean Daily Census                                                      159                      160

Discharges                                                             213                      239

Median Length of Stay in Days for Discharges                           17.0                     15.0

Deaths                                                                   0                        0

 Revisions to Prior Period: None.

 Data Source: Avatar.

 Notes 4a: 04/24/2020; Mean Daily Census includes patients on leave and is rounded to
 nearest whole number.



                                               DRAFT
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 72 of 95



4b. New Hampshire Hospital: Summary Discharge Location for Adults
                                                   January - March 2020   October – December
 Discharge Location                                                                     2019

 CMHC Group Home                                                     5                    6

 Discharge/Transfer to IP Rehab Facility                             6                    9

 Glencliff Home for the Elderly                                      5                    1

 Home - Lives Alone                                                 62                   68

 Home - Lives with Others                                           93                   99

 Homeless Shelter/ No Permanent Home                                 4                   14

 Hotel-Motel                                                         7                    3

 Jail or Correctional Facility                                       3                    7

 Nursing Home                                                        4                    3

 Other                                                               6                    4
                                           DRAFT




 Peer Support Housing                                                0                    1

 Private Group Home                                                  2                    3

 Secure Psychiatric Unit - SPU                                       0                    1

 Unknown                                                            16                   20
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 73 of 95




4c. New Hampshire Hospital: Summary Readmission Rates for Adults
                                                      January – March 2020      October – December
 Measure                                                                                      2019

 30 Days                                                         6.9% (15)                 6.8% (16)

 90 Days                                                        12.4% (27)                17.9% (42)

 180 Days                                                       21.1% (46)                23.0% (54)

 Revisions to Prior Period: None.

 Data Source: Avatar.

 Notes 4b-c: Data compiled 04/24/2020; readmission rates calculated by looking back in time
 from admissions in study quarter. 90 and 180 day readmissions lookback period includes
 readmissions from the shorter period (e.g., 180 day includes the 90 and 30 day readmissions);
 patients are counted multiple times – once for each readmission; the number in parentheses is
 the number of readmissions.


                                              DRAFT
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 74 of 95



5a. Designated Receiving Facilities: Admissions for Adults
                                                               January - March 2020

                                                      Involuntary           Voluntary           Total
 Designated Receiving Facility                        Admissions           Admissions      Admissions

 Franklin                                                     61                      53         114

 Cypress Center                                               45                  141            186

 Portsmouth                                                   70                  263            333

 Elliot Geriatric Psychiatric Unit                             5                      47          52

 Elliot Pathways                                              42                      65         105

 Total                                                       223                  569            792

                                                             October - December 2019

                                                      Involuntary           Voluntary           Total
 Designated Receiving Facility                        Admissions           Admissions      Admissions
                                              DRAFT




 Franklin                                                     61                      35          96

 Cypress Center                                               41                  134            175

 Portsmouth                                                   84                  266            350

 Elliot Geriatric Psychiatric Unit                             5                      58          63

 Elliot Pathways                                              40                      60         100

 Total                                                       231                  553            784


5b. Designated Receiving Facilities: Mean Daily Census for Adults
 Designated Receiving Facility               January - March 2020            October - December 2019

 Franklin                                                           10.6                         10.6

 Cypress Center                                                     13.7                         13.4

 Portsmouth                                                         29.2                         31.8
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 75 of 95




Elliot Geriatric Psychiatric Unit                      20.5                  23.7

Elliot Pathways                                        12.0                   9.5

Total                                                  86.1                 89.0*

Revisions to Prior Period: *Total was miscalculated.




                                              DRAFT
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 76 of 95



5c. Designated Receiving Facilities: Discharges for Adults
 Designated Receiving Facility               January - March 2020         October - December 2019

 Franklin                                                      110                             102

 Manchester (Cypress Center)                                   207                             198

 Portsmouth                                                    327                             353

 Elliot Geriatric Psychiatric Unit                              71                              60

 Elliot Pathways                                               119                             123

 Total                                                         834                             836




5d. Designated Receiving Facilities: Median Length of Stay in Days for Discharges for Adults
                                              DRAFT




 Designated Receiving Facility               January - March 2020         October - December 2019

 Franklin                                                        6                               7

 Manchester (Cypress Center)                                     5                               5

 Portsmouth                                                      6                               6

 Elliot Geriatric Psychiatric Unit                              20                              25

 Elliot Pathways                                                 8                               7

 Total                                                           6                               7
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 77 of 95




5e. Designated Receiving Facilities: Discharge Location for Adults
                                                             January - March 2020

                                      Assisted
                                       Living /                              Other          NH
                                        Group         Decease        Hom     Hospit     Hospita   Othe
 Designated Receiving Facility           Home               d   DRF*   e         al           l      r

 Franklin                                    0             0       0   101          0        3       6

 Manchester (Cypress Center)                 0             0       7   197          0        0       3

 Portsmouth Regional Hospital                0             0       1   220          0        2     104

 Elliot Geriatric Psychiatric Unit          24             0       0    16          0        0      31

 Elliot Pathways                             0             0       2    98          0        0      19

 Total                                      24             0      10   632          0        5     163

                                                           October – December 2019

                                      Assisted
                                              DRAFT




                                       Living /                              Other          NH
                                        Group         Decease        Hom     Hospit     Hospita   Othe
 Designated Receiving Facility           Home               d   DRF*   e         al           l      r

 Franklin                                    0             0       0    98          0        3       1

 Manchester (Cypress Center)                 0             0       6   185          0        0       7

 Portsmouth Regional Hospital                0             0       4   269          0        4      76

 Elliot Geriatric Psychiatric Unit          12             0       1    13          0        0      34

 Elliot Pathways                             0             0       3   111          0        0       9

 Total                                      12             0      14   676          0        7     127

 *Dispositions to ‘DRF’ represent a change in legal status from Voluntary to Involuntary within
 the DRF.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 78 of 95



5f. Designated Receiving Facilities: Readmission Rates for Adults
                                                                 January - March 2020

 Designated Receiving Facility                        30 Days                90 Days       180 Days

 Franklin                                             3.5% (4)               6.1% (7)      7.8% (9)

 Manchester (Cypress Center)                          3.5% (7)             5.0% (10)      8.5% (17)

 Portsmouth                                   9.7% (33)                   19.2% (65)     23.0% (78)

 Elliot Geriatric Psychiatric Unit                    9.4% (5)             11.3% (6)     18.9% (10)

 Elliot Pathways                              9.7% (11)                   14.2% (16)     15.9% (18)

 Total                                       7.3% (60)                   12.7% (104)    16.1% (132)

                                                             October – December 2019

 Designated Receiving Facility                        30 Days                90 Days       180 Days

 Franklin                                             3.1% (3)               6.2% (6)      9.3% (9)

 Manchester (Cypress Center)                10.3% (20)                    13.9% (27)     21.1% (41)
                                              DRAFT




 Portsmouth                                   7.5% (28)                    8.8% (33)     15.3% (57)

 Elliot Geriatric Psychiatric Unit                    5.7% (4)               7.1% (5)      8.6% (6)

 Elliot Pathways                                      3.9% (4)               5.8% (6)      8.7% (9)

 Total                                       7.0% (59)                     9.2% (77)    14.6% (122)

 Revisions to Prior Period: None.

 Data Source: NH DRF Database.

 Notes: Data compiled 05/06/2020.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 79 of 95



6. Glencliff Home: Census Summary
 Measure                                              January – March 2020   October - December 2019

 Admissions                                                             9                         0

 Average Daily Census                                                 111                       111

                                                      2 (One resident
                                                discharged to a 3 bed
                                               Medical Model Group
 Discharges                                                                                       0
                                              Home and one resident
                                             discharged to home with
                                                              Family)

 Individual Lengths of Stay in Days for
                                                             (393 and 762)                      N/A
 Discharges

 Deaths                                                                 0                         4

 Readmissions                                                           0                         0

 Mean Overall Admission Waitlist              DRAFT
                                                                       26                        29

 Revisions to Prior Period: None.

 Data Source: Glencliff Home.

 Notes: Data Compiled 05/11/2020; Mean rounded to nearest whole number; Active waitlist
 patients have been reviewed for admission and are awaiting admission pending finalization of
 paperwork and other steps immediate to admission.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 80 of 95



7. NH Mental Health Client Peer Support Agencies: Census Summary
                                  January – March 2020               October - December 2019

                                   Total            Average Daily                  Average Daily
 Peer Support Agency            Members                    Visits Total Members           Visits

 Alternative Life Center
 Total                                224                    44            248                  28

     Conway                            42                    13             49                   9

     Berlin                           105                     7            114                   9

     Littleton                         44                    11             48                  10

     Colebrook                         33                    13             37                 n/a*



 Stepping Stone Total                 346                    17            357                  20

     Claremont                        241   DRAFT
                                                             13            247                  16

     Lebanon                          105                     4            110                   4



 Cornerbridge Total                    91                    14            147                  15

     Laconia                           25                     6             37                   6

     Concord                           58                     6             93                   6

     Plymouth Outreach                  8                     2             17                   3



 MAPSA Keene Total                     42                    19            85*                  19



 HEARTS Nashua Total                  400                    36           409*                  33

 On the Road to Recovery
 Total                                                                     152                  11
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 81 of 95




                                    January – March 2020                October - December 2019

                                     Total             Average Daily                  Average Daily
Peer Support Agency               Members                     Visits Total Members           Visits

                                         157                    10

    Manchester                            75                     5             86                  5

    Derry                                 82                     5             66                  6

Connections Portsmouth
Total                                     82                    14             89                 14

TriCity Coop Rochester
Total                                    216                    26            252                 23



Total                                  1,558                   170          1,739*            152*

Revisions to Prior Period: Corrected data indicated by (*).
                                               DRAFT




Data Source: Bureau of Mental Health Services and Peer Support Agency Quarterly Statistical
Reports.

Notes: Data Compiled 05/07/2020; Average Daily Visits are not applicable for Outreach
Programs.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 82 of 95



8. Housing Bridge Subsidy Program: Summary of Individuals Served to Date
                                                                       January – March 2020

                                                               Total
                                                         individuals     New individuals   Total individuals
                                                     served at start       added during     served through
 Subsidy                                                  of quarter            quarter      end of quarter

 Housing Bridge Subsidy                                         872                  50                 922

 Section 8 Voucher (NHHFA/BMHS) -                               163                  16                 179
 Transitioned from Housing Bridge

                                                                  October - December 2019

                                                               Total
                                                         individuals     New individuals   Total individuals
                                                     served at start       added during     served through
 Subsidy                                                  of quarter            quarter      end of quarter

 Housing Bridge Subsidy                      DRAFT
                                                                829                  43                 872

 Section 8 Voucher (NHHFA/BMHS) -                               151                  12                 163
 Transitioned from Housing Bridge

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 03/31/2020. Figures at start and end of each quarter are cumulative
 total of individuals served since CMHA quarterly reporting began in 2015.
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 83 of 95



8a. Housing Bridge Subsidy Program: Current Census of Units/Individuals with Active
Funding Status
 Measure                                                As of 3/31/2020            As of 12/31/2019

 Rents Currently Being Paid                                          327                       340

 Individuals Enrolled and Seeking Unit for                            94                        54
 Bridge Lease

 Total                                                               421                       394

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 03/31/2020; all individuals currently on Bridge Program are intended
 to transition from the program to other permanent housing.

8b. Housing Bridge Subsidy Program: Clients Linked to Mental Health Care Provider
Services
 Measure                                            As of 3/31/2020         As of 12/31/2019
 Housing Bridge Clients Linked                       348/421 (83%)             358/394 (91%)
 Data source: Bureau of Mental Health Services data, Phoenix 2, and Medicaid claims.
                                             DRAFT




 Notes: Data compiled 04/28/2020; “Housing Bridge Clients Linked” refers to Housing Bridge
 clients who received one or more mental health services within the previous 3 months,
 documented as a service or claim data found in Phoenix or the Medicaid Management
 Information System.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 84 of 95



8c. Housing Bridge Subsidy Program: Density of HBSP Funded Units at Same Property
Address*
 Number of HBSP Funded Unit(s)* at Same                    Frequency as of              Frequency as of
 Address                                                       3/31/2020                    12/31/2019

 1                                                                      279                        276

 2                                                                       14                         18

 3                                                                         2                         4

 4                                                                         2                         2

 5                                                                         0                         0

 6                                                                         0                         0

 7                                                                         0                         0

 8 or more                                                                 1                         1

 *All units are individual units; property address may include multiple buildings, such as
 apartment complexes.                           DRAFT




 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health data compiled by Office of Quality Assurance and
 Improvement.

 Notes: Data Compiled 03/31/2020.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 85 of 95



8d. Housing Bridge Subsidy Program: Applications
                                                                                      October - December
 Measure                                                 January - March 2020                       2019

 Applications Received During Period                                        74                         59

   Point of Contact for Applications Received            CMHCs 63; NHH 11              CMHCs 51; NHH 8

 Applications Approved                                                     104                         42

 Applications Denied                                                         0                          0

   Denial Reasons                                                          NA                         NA

 Applications in Process at End of Period                                   49                        79*

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services.

 Notes: Data Compiled 03/31/2020. *13 applications with incomplete required additional
 documentation were withdrawn from the processing queue by the applicant or referring
                                                 DRAFT




 agent. The reasons provided for withdrawal include: received other housing or vouchers (3),
 incarceration (1), ineligibility (4), unable to locate applicant (4), and higher level of care was
 needed (1).
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 86 of 95



8e. Housing Bridge Subsidy Program: Terminations
                                                            January – March 2020     October - December
 Type and Reason
                                                                                                   2019

 Terminations – DHHS Initiated                                                2                        0

   Over Income                                                               NA                      NA

 Exited Program – Client Related Activity                                    25                       23

   Voucher Received                                                          16                       16

   Deceased                                                                   2                        2

   Over Income                                                                4                        0

   Moved Out of State                                                         1                        2

   Declined Subsidy at Recertification                                        1                        0

   Higher Level of Care Accessed                                              1                        2

                                                                              0                        0
   Other Subsidy Provided                           DRAFT




                                                                              0                        1
   Moved in with family

                                            Total                            27                       23

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 03/31/2020.




8f. Housing Bridge Subsidy Program: Application Processing Times
 Average Elapsed Time of Application Processing (calendar               January - March         October -
 days)*                                                                      2020             December 2019

 Completed Application to Determination                                                   1                   1
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 87 of 95




 Approved Determination to Funding Availability**                                                           41                     164

 Referred to Vendor with Funded HB Slot                                                                      1                       1

 Leased Unit Secured                                                                                     30***                      18

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services.

 Notes: Data Compiled 03/31/2020.

 *Elapsed time measure reporting implemented 10/01/18 and applies to any application received on or after that date.

 **Average calculated on 50 applications approved for which funding was made available in the quarter.

 ***Average calculated on 3 units leased during the quarter.

9. Housing Bridge Subsidy Program Waitlist: Approved Applications
                                                    As of 3/31/2020
                                                     Time on List
   Total            0-30           31-60           61-90       91-120           121-150         151-180           181+
                    days           days            days         days             days            days             days
     49              12             19               10           8
                                                               DRAFT
                                                                                   0               0                0
                                                   As of 12/31/2019
                                                     Time on List
   Total        0-30        31-60                  61-90       91-120           121-150         151-180           181+
                days        days                   days         days             days            days             days
    25           18           4                       0          1*                0              1*                1
 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 03/31/2020. *Indicates hospitalized individuals who were not medically
 cleared for discharge as of 12/31/19 but for whom an HBSP subsidy has been approved,
 pending discharge

10. Supported Housing Subsidy Summary
                                                                                       January - March   October -
                                                                                            2020       December 2019

                                                                                        Total subsidies          Total subsidies
                                                                                          by end of                by end of
 Subsidy                                                                                   quarter                  quarter
     Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 88 of 95




                     Units Currently Active                                      327             340
Housing Bridge
Subsidy:             Individuals Enrolled and Seeking Unit for                    94              54
                     Bridge Lease

Section 8 Voucher    Transitioned from Housing Bridge*                           177             163
(NHHFA):             Not Previously Receiving Housing Bridge                       3               2

                     PRA                                                          75              60
811 Units:
                     Mainstream                                                   44              44

Other Permanent Housing Vouchers (HUD, Public Housing,                                             5
                                                                                   5
VA)

Total Supported Housing Subsidies                                                725             668

Revisions to Prior Period: None.

Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

Notes: Data Compiled 03/31/2020; Section 8 Voucher Not Previously Receiving Housing
                                              DRAFT




Bridge are CMHC clients that received a Section 8 Voucher without previously receiving a
Housing Bridge subsidy; 811 Units (PRA and Mainstream) are CMHC clients or CMHA target
population members that received a PRA or Mainstream 811 funded unit with or without
previously receiving a Housing Bridge subsidy; Other Permanent Housing Vouchers (HUD,
Public Housing, VA) are CMHC clients that received a unit funded through other HUD or
Public Housing sources with or without previously receiving a Housing Bridge subsidy.

*These counts are cumulative; increasing over time since originally reporting this data within
the CMHA Quarterly Data Report.
         Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 89 of 95



11a. Mobile Crisis Services and Supports for Adults: Riverbend Community Mental Health
Center
                                                                             January – October -
                                                                                March Decembe
                                        January           February   March       2020          r
 Measure                                   2020               2020    2020                 2019

 Unique People Served in Month                      215        199     199        531       516



 Services Provided by Type

 Case Management                                      0          0       0          0         0

 Crisis Apartment Service                            0           0       0          0         0

 Crisis Intervention Services                       10           2       8         20        43

 ED Based Assessment                                  0          0       0          0         0

 Medication Appointments or                           0          0       0          0         0
 Emergency Medication Appointments          DRAFT




 Mobile Community Assessments                       42          36      38        116       149

 Office-Based Urgent Assessments                    39          20      18         77       136

 Other                                                0          0       0          0         0

 Peer Support                                         0          0       0          0         0

 Phone Support/Triage                               378        413     382      1,173      1,139

 Psychotherapy                                        0          0       0          0         0



 Referral Source

 CMHC Internal                                       20         17      17         54        52

 Emergency Department                                 4          7       7         18        10

 Family                                              22         20      26         68        77
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 90 of 95




                                                                           January – October -
                                                                              March Decembe
                                      January           February   March       2020          r
Measure                                  2020               2020    2020                 2019

Friend                                             2           5       6         13         8

Guardian                                          26          20      13         59        43

MCT Hospitalization                                0           0       0          0         0

Mental Health Provider                            11           4       5         20        22

Other                                              6           2       5         13         5

Police                                              9          7       7         23        26

Primary Care Provider                             10           8       5         23        20

Self                                              92         102      97        291       341

School                                            13           7      11         31        26
                                          DRAFT




Crisis Apartment

Apartment Admissions                              25          17      15         57        81

Apartment Bed Days                                98          82      65        245       364

Apartment Average Length of Stay                  3.9        4.8     4.3        4.3        4.5



Law Enforcement Involvement                        10         15      20         45        26



Hospital Diversions Total                         141        115     127        383       483

Revisions to Prior Period: None.

Data Source: Riverbend CMHC submitted report.
    Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 91 of 95




Notes: Data Compiled 04/09/2020; reported values other than the Unique People Served in
Month value are not de-duplicated at the individual person level; individual people can
account for multiple instances of service use, hospital diversions, etc.




                                           DRAFT
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 92 of 95



11b. Mobile Crisis Services and Supports for Adults: Mental Health Center of Greater
Manchester
                                                                               January – October -
                                         January           February   March       March December
Measure                                     2020               2020    2020        2020      2019

Unique People Served in Month                        251        233     266            618    604



Services Provided by Type

Case Management                                       39         33      19             91     84

Crisis Apartment Service                              16         12       6             34     35

Crisis Intervention Service                           91         80      71            242    254

ED Based Assessment                                    0          0       0              0      0

Medication Appointments or                             7          4       4             15      7
Emergency Medication
Appointments                                 DRAFT




Mobile Community Assessments                         104        106      80            290    303

Office-Based Urgent Assessments                       10         23      21             54     65

Other                                                270        234     277            781    735

Peer Support                                          22         13       7             42     83

Phone Support/Triage                                 528        514     523        1,565     1,482

Psychotherapy                                          4          0       5              9     11



Referral Source

CMHC Internal                                          6          2       4             12     19

Emergency Department                                   2          0       0              2      2

Family                                                43         60      45            148    136
        Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 93 of 95




Friend                                                  2     9              8          19         5

Guardian                                                6     5              5          16        15

MCT Hospitalization                                     6     7            10           23         0

Mental Health Provider                                 17     5              8          30        39

Other                                                  52    37            40          129       148

Police                                                 63    66            75          204       225

Primary Care Provider                                  14    16              6          36        40

Self                                                  157   155           156          468       412

School                                                  0     0              0            0        0



Crisis Apartment

Apartment Admissions                                    9     6              2          17        18

Apartment Bed Days                                     28    18              7          53        72
                                              DRAFT




Apartment Average Length of Stay                      3.1    3.0           3.5          3.1       4.0



Law Enforcement Involvement                            63    66            75          204       225



Hospital Diversion Total                              373   366           349        1,088      1,086

Revisions to Prior Period: None.

Data Source: Phoenix 2.

Notes: Data Compiled 04/30/2020; reported values other than the Unduplicated People
Served in Month value are not de-duplicated at the individual person level; individual people
can account for multiple instances of service use, hospital diversions, etc.
      Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 94 of 95



11c. Mobile Crisis Services and Supports for Adults: Harbor Homes
                                                                             January – October -
                                        January           February   March      March December
 Measure                                   2020               2020    2020       2020      2019

 Unique People Served in Month                      134        122     116        333       368



 Services Provided by Type

 Case Management                                     12         18      21         51        83

 Crisis Apartment Service                           103         96     123        322       289

 Crisis Intervention Services                         0          0       0          0         0

 ED Based Assessment                                  4          4       4         12        17

 Medication Appointments or                           0          0       0          0         0
 Emergency Medication
 Appointments
                                            DRAFT




 Mobile Community Assessments                       68          63      79        210       189

 Office-Based Urgent Assessments                    43          29      19         91       104

 Other                                                0          0       0          0         0

 Peer Support                                       100         69      54        223       168

 Phone Support/Triage                               133        130     122        385       463

 Psychotherapy                                        4          0       0          4        16



 Referral Source

 CMHC Internal                                       12          6       6         24        28

 Emergency Department                                 3          0       0          3         7

 Family                                              11          8       4         23        64

 Friend                                               4          0       5          9        12
       Case 1:12-cv-00053-SM Document 134-1 Filed 08/21/20 Page 95 of 95




Guardian                                              0     0           0            0      0

MCT Hospitalization                                  0      0           0            0      0

Mental Health Provider                                7     5           4           16     23

Other                                                93    93          85          271    281

Police                                                4     2           6           12     17

Primary Care Provider                                 2     2           5            9      7

Self                                                 33    47          34          114    155

Schools                                              16     9           9           34     35



Crisis Apartment

Apartment Admissions                                22     15          19           56     48

Apartment Bed Days                                  121    87          88          296    252

Apartment Average Length of Stay                    5.5   5.8         4.6          5.3    5.3
                                            DRAFT




Law Enforcement Involvement                           0     0           0            0      0



Hospital Diversion Total                            227   198         192          617    612

Revisions to Prior Period: None.

Data Source: Harbor Homes submitted data.

Notes: Data Compiled 04/14/2020; reported values other than the Unique People Served in
Month value are not de-duplicated at the individual person level; individual people can
account for multiple instances of service use, hospital diversions, etc.
